Exhibit 10.[__]




THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of August
21, 2018, is by and among CREE, INC., a North Carolina corporation (the
“Borrower”), the Material Domestic Subsidiaries of the Borrower party hereto
(the “Guarantors”), the Lenders (as defined below) party hereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders
under the Credit Agreement (as hereinafter defined) (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.
W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of January 9, 2015, as amended
by the First Amendment to Credit Agreement, dated September 10, 2015, the
Consent, dated July 13, 2016 and the Second Amendment to Credit Agreement dated
as of November 13, 2017 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendments to Credit Agreement. From and after the Third Amendment
Effective Date (as hereinafter defined), the Credit Agreement is amended
pursuant to this Amendment to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Annex A to this Amendment:


1.2    Amendments to Schedules and Exhibits. From and after the Third Amendment
Effective Date, those certain Schedules and Exhibits attached as Annex B to this
Amendment shall replace the corresponding Schedules and Exhibits to the Credit
Agreement to reflect amendments pursuant to this Amendment. All other Schedules
and Exhibits to the Credit Agreement shall not be modified or otherwise
affected.


ARTICLE II
CONDITIONS TO CLOSING OF AMENDMENT


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Third Amendment Closing Date”) (but the amendment
provisions described in Article I and attached hereto as Annexes A and B shall
not become operative until the Third Amendment Effective Date) upon satisfaction
(or waiver) of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Required
Lenders and the Administrative Agent.


(b)    No Default. No Default or Event of Default exists as of the Third
Amendment Closing Date and after giving effect to the transactions contemplated
hereby.


(c)    Fees and Expenses. The Administrative Agent shall have confirmation that
all reasonable and documented out-of-pocket fees and expenses required to be
paid on or before the Third Amendment Closing Date have been paid, including
such fees and expenses of King & Spalding LLP previously incurred and that are
payable in connection with this Amendment.


ARTICLE III
CONDITIONS TO EFFECTIVENESS


3.1    Effectiveness Conditions. The amendment provisions described in Article I
and attached hereto as Annexes A and B shall become operative (the “Third
Amendment Effective Date”), upon satisfaction (or waiver) of the following
conditions on or prior to September 14, 2018 (the “Amendment Termination Date”)
(in each case, in form and substance reasonably acceptable to the Administrative
Agent):


(a)    Pricing of Permitted Convertible Indebtedness. The Borrower shall have
priced the Permitted Convertible Indebtedness identified to the Administrative
Agent and the Lenders prior to the Third Amendment Closing Date with an
aggregate principal amount of up to $600,000,000.


(b)    Executed Security Agreement. The Administrative Agent shall have received
a copy of the Security Agreement substantially in the form attached hereto as
Annex C duly executed by each of the Credit Parties and the Administrative
Agent.


(c)    Executed Amendment to Pledge Agreement. The Administrative Agent shall
have received a copy of an amendment to the Pledge Agreement substantially in
the form attached hereto as Annex D duly executed by each of the Credit Parties
and the Administrative Agent.


(d)    Corporate Documents. The Administrative Agent shall have received the
following, each in form and substance reasonably satisfactory to the
Administrative Agent, an officer’s certificate (i) certifying that the articles
of incorporation or other organizational documents, as applicable, of each
Credit Party that were delivered on the Closing Date remain true and complete as
of the Third Amendment Effective Date (or certified updates as applicable), (ii)
certifying that the bylaws, operating agreements or partnership agreements of
each Credit Party that were delivered on the Closing Date remain true and
correct and in force and effect as of the Third Amendment Effective Date (or
certified updates as applicable), (iii) attaching copies of the resolutions of
the board of directors of each Credit Party approving and adopting this
Amendment, the transactions contemplated herein and authorizing execution and
delivery hereof, and certifying such resolutions to be true and correct and in
force and effect as of the Third Amendment Effective Date, (iv) attaching
certificates of good standing, existence or its equivalent with respect to each
Credit Party certified as of a recent date by the appropriate Governmental
Authorities of the state of incorporation or organization and (v) certifying
that each officer listed in the incumbency certification contained in each
Credit Party’s Officer’s Certificate, delivered on the Closing Date remains a
duly elected and qualified officer of such Credit Party and such officer remains
duly authorized to execute and deliver on behalf of such Credit Party the
Amendment or attaching a new incumbency certificate for each officer signing
this Amendment.


(e)    Personal Property Collateral.


(i)The Administrative Agent shall have received all filings and recordations
that are necessary to perfect the security interests of the Administrative
Agent, on behalf of the Secured Parties, in the Collateral and the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Liens).


(ii)The Administrative Agent shall have received (A) subject to Section 4.13,
original stock certificates or other certificates evidencing the certificated
Equity Interests pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof and (B) each original promissory note pledged pursuant
to the Security Documents together with an undated allonge for each such
promissory note duly executed in blank by the holder thereof.


(iii)The Administrative Agent shall have received the results of a Lien search
(including a search as to judgments, pending litigation, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the UCC (or applicable judicial
docket) as in effect in each jurisdiction in which filings or recordations under
the UCC should be made to evidence or perfect security interests in all assets
of such Credit Party, indicating among other things that the assets of each such
Credit Party are free and clear of any Lien (except for Permitted Liens).


(iv)The Administrative Agent shall have received security agreements duly
executed by the applicable Credit Parties for all federally registered
copyrights, copyright applications, patents, patent applications, trademarks and
trademark applications included in the Collateral, in each case in proper form
for filing with the U.S. Patent and Trademark Office or U.S. Copyright Office,
as applicable.


(f)    Legal Opinions. The Administrative Agent shall have received an opinion
or opinions of counsel for the Credit Parties substantially in the form attached
hereto as Annex E, dated the Third Amendment Effective Date and addressed to the
Administrative Agent and the Lenders which shall be in form and substance
satisfactory to the Administrative Agent.


To the extent the foregoing conditions to effectiveness have not been satisfied
on or prior to the Amendment Termination Date, this Amendment shall terminate
and be of no further force and effect.


ARTICLE IV
MISCELLANEOUS


4.1    Amended Terms. On and after the Third Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
thereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


4.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows (both as of the Third Amendment
Closing Date and the Third Amendment Effective Date):


(a)    It has taken all necessary corporate and other organizational action to
authorize the execution, delivery and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization, or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Section 6 of the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects, except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects, on and as
of the Third Amendment Closing Date and the Third Amendment Effective Date, as
the case may be (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall remain true and correct as of such earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


4.3    Reaffirmation of Obligations. Each Credit Party hereby ratifies the
Credit Agreement as amended by this Amendment and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement as so amended
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.


4.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


4.5    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.


4.6    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto relating to the subject matter hereof and
thereof and supersede all previous documents, agreements and understandings,
oral or written, relating to the subject matter hereof and thereof.  


4.7    Counterparts; Telecopy. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which when
so executed and delivered will constitute an original, but all of which when
taken together will constitute a single contract. Delivery of an executed
counterpart to this Amendment by telecopy or other electronic means shall be
effective as an original and shall constitute a representation that an original
will be delivered.


4.8    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


4.9    GOVERNING LAW. THIS AMENDMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW 5-1401 AND
5-1402.


4.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


4.11    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Section 11.10 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis.


4.12    Consent to Amendment to Pledge Agreement. The Required Lenders hereby
consent to the amendment to the Pledge Agreement on the Third Amendment
Effective Date substantially the form attached hereto as Annex D.


4.13    Post-Closing Obligations. Within ten (10) Business Days of the Third
Amendment Effective Date (or such later date as agreed to by the Administrative
Agent in its sole discretion), the Borrower shall deliver to the Administrative
Agent original stock certificates evidencing the certificated Equity Interests
of CI Holdings, Limited, Cree Asia-Pacific, Inc. and Cree Employee Services
Corporation owned by Cree, Inc. and pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof. A breach of this Section 4.13 shall
constitute an Event of Default pursuant to Section 9.1(c)(i) of the Credit
Agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.






BORROWER:                        CREE, INC.,
a North Carolina corporation


By:/s/Michael E. McDevitt            
Name: Michael E. McDevitt
Title: Executive Vice President and Chief Financial Officer


GUARANTORS:                        E-CONOLIGHT LLC,
a Delaware limited liability company


By: /s/Michael E. McDevitt            
Name: Michael E. McDevitt
Title: Executive Vice President and Chief Financial Officer















ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent,
Issuing Lender, Swingline Lender and as a Lender



By:/s/ Michael Pugsley                
Name: Michael Pugsley
Title: Senior Vice President








LENDERS                        BANK OF AMERICA N.A.,
in its capacity as a Lender


By:/s/ Thomas M. Paulk                
Name: Thomas M. Paulk
Title: Senior Vice President


LENDERS                        BMO Harris Bank, N.A.,
in its capacity as a Lender


By: /s/ Michael Kus                
Name: Michael Kus
Title: Managing Director


LENDERS                        First Tennessee Bank National Association,
in its capacity as a Lender


By: /s/ Michael Privette                
Name: Michael Privette
Title: Vice President


LENDERS                        SunTrust Bank,
in its capacity as a Lender


By: /s/ Mary K Lundin                
Name: Mary K Lundin
Title: Director




LENDERS                        Citibank, N.A.,
in its capacity as a Lender


By: /s/ Alvaro De Velasco            
Name: Alvaro De Velasco
Title: Vice President
LENDERS                        PNC BANK, NATIONAL ASSOCIATION,
in its capacity as a Lender


By: /s/ Walter A Martz II            
Name: Walter A Martz II
Title: Vice President
LENDERS                        JP Morgan Chase Bank, N.A.,
in its capacity as a Lender


By: /s/ Daglas Panchal            
Name: Daglas Panchal
Title: Executive Director
LENDERS                        U.S. Bank National Association,
in its capacity as a Lender


By: /s/ Lukas Coleman            
Name: Lucas Coleman
Title: Vice President





ANNEX A


Amended Credit Agreement


[See attached.]



                                                    


CREDIT AGREEMENT


Dated as of January 9, 2015


among


CREE, INC.,
as Borrower,


CERTAIN OF ITS MATERIAL DOMESTIC SUBSIDIARIES AS MAY BE PARTIES HERETO FROM TIME
TO TIME,
as Guarantors,
 
THE LENDERS IDENTIFIED HEREIN,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


BMO HARRIS BANK N.A,
PNC BANK, NATIONAL ASSOCIATION,
SUNTRUST BANK
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents


ARRANGED BY:


WELLS FARGO SECURITIES, LLC,
BMO CAPITAL MARKETS CORP.,
PNC CAPITAL MARKETS LLC,
SUNTRUST ROBINSON HUMPHREY, INC.
and
U.S. BANCORP INVESTMENTS, INC.
as Joint Lead Arrangers


and


WELLS FARGO SECURITIES, LLC
as Sole Book Manager


ex1011qfy2019image1.gif [ex1011qfy2019image1.gif]
                                                    


Prepared by:    ex1011qfy2019image2.gif [ex1011qfy2019image2.gif]



TABLE OF CONTENTS
Page
SECTION 1 DEFINITIONS AND ACCOUNTING TERMS    1
1.1    Definitions.    1
1.2    Computation of Time Periods.    27
1.3    Accounting Terms.    27
1.4    Letter of Credit Amounts.    28
SECTION 2 CREDIT FACILITIES    28
2.1    Commitments.    28
2.2    Method of Borrowing.    30
2.3    Interest.    33
2.4    Repayment.    34
2.5    Notes.    34
2.6    Additional Provisions relating to Letters of Credit.    34
2.7    Additional Provisions relating to Swingline Loans.    38
2.8    [Reserved]    40
2.9    [Reserved]    40
2.10    Increase in Commitments.    40
2.11    Extension of Termination Date.    43
SECTION 3 OTHER PROVISIONS RELATING TO CREDIT FACILITY    44
3.1    Default Rate.    44
3.2    Conversion.    45
3.3    Termination of Commitments.    45
3.4    Prepayments.    45
3.5    Fees.    46
3.6    Capital Adequacy.    46
3.7    Limitation on Eurocurrency Rate Loans.    47
3.8    Illegality.    47
3.9    Requirements of Law.    47
3.10    Treatment of Affected Loans.    48
3.11    Taxes.    49
3.12    Compensation.    52
3.13    Pro Rata Treatment.    53
3.14    Sharing of Payments.    54
3.15    Payments, Computations, Retroactive Adjustments of Applicable
Percentage, Etc.    54
3.16    Evidence of Debt.    56
3.17    Certain Limitations.    57
3.18    Defaulting Lenders.    57
3.19    Cash Collateral.    59
SECTION 4 GUARANTY    60
4.1    The Guaranty.    60
4.2    Obligations Unconditional.    60
4.3    Reinstatement.    62
4.4    Certain Additional Waivers.    62
4.5    Remedies.    62
4.6    Rights of Contribution.    62
4.7    Guarantee of Payment; Continuing Guarantee.    63
SECTION 5 CONDITIONS PRECEDENT    63
5.1    Conditions to Closing.    63
5.2    Conditions to all Extensions of Credit.    66
SECTION 6 REPRESENTATIONS AND WARRANTIES    66
6.1    Organization and Good Standing.    66
6.2    Due Authorization.    66
6.3    No Conflicts.    67
6.4    Consents.    67
6.5    Financial Condition; Absence of Material Adverse Effect.    67
6.6    No Default.    67
6.7    Litigation.    67
6.8    Taxes.    67
6.9    Compliance with Law.    68
6.10    ERISA.    68
6.11    Use of Proceeds; Margin Stock.    68
6.12    Investment Company Act.    68
6.13    Environmental Matters.    68
6.14    Intellectual Property, Franchises, etc.    69
6.15    Solvency.    69
6.16    Senior Indebtedness Status.    69
6.17    Pledged Capital Stock Representations.    69
6.18    Security Documents.    69
6.19    Anti-Terrorism Laws; Anti-Money Laundering; Anti-Corruption.    70
SECTION 7 AFFIRMATIVE COVENANTS    70
7.1    Information Covenants.    70
7.2    Preservation of Existence and Franchises.    73
7.3    Books, Records and Inspections.    73
7.4    Compliance with Law.    73
7.5    Payment of Taxes.    74
7.6    Insurance.    74
7.7    Maintenance of Property.    74
7.8    [Reserved].    74
7.9    Use of Proceeds.    74
7.10    Financial Covenants.    74
7.11    Additional Credit Parties.    74
7.12    Pledged Assets[Reserved].    75
7.13    Further Assurances.    75
SECTION 8 NEGATIVE COVENANTS    75
8.1    Indebtedness.    75
8.2    Liens.    77
8.3    [Reserved].    77
8.4    Consolidation, Merger, Sale or Purchase of Assets, etc.    77
8.5    Asset Dispositions.    77
8.6    Advances, Investments and Loans.    78
8.7    Amendments Relating to Other Debt.    78
8.8    Transactions with Affiliates.    78
8.9    Ownership of Subsidiaries.    78
8.10    Fiscal Year.    79
8.11    Subsidiary Dividends.    79
8.12    Restricted Payments.    79
8.13    Change in Nature of Business.    79
8.14    Anti-Corruption Laws; Sanctions.    80
SECTION 9 EVENTS OF DEFAULT    80
9.1    Events of Default.    80
9.2    Acceleration; Remedies.    81
SECTION 10 ADMINISTRATIVE AGENT    82
10.1    Appointment and Authority.    82
10.2    Rights as a Lender.    82
10.3    Exculpatory Provisions.    83
10.4    Reliance by Administrative Agent.    84
10.5    Delegation of Duties.    84
10.6    Resignation of Administrative Agent.    84
10.7    Non-Reliance on Administrative Agent and Other Lenders.    85
10.8    No Other Duties; Etc.    85
10.9    Administrative Agent May File Proofs of Claim.    86
10.10    Guaranty Matters.    86
SECTION 11 MISCELLANEOUS    87
11.1    Notices; Effectiveness; Electronic Communications.    87
11.2    Right of Set-Off; Adjustments; Payments Set Aside.    88
11.3    Successors and Assigns.    89
11.4    No Waiver; Remedies Cumulative.    93
11.5    Expenses; Indemnification; Damage Waiver.    93
11.6    Amendments, Waivers and Consents.    95
11.7    Counterparts.    97
11.8    Headings.    97
11.9    Survival.    97
11.10    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.    97
11.11    Severability.    98
11.12    Entirety.    98
11.13    Binding Effect; Termination.    99
11.14    Confidentiality.    99
11.15    [Reserved].    100
11.16    Conflict.    100
11.17    USA PATRIOT Act Notice.    100
11.18    Replacement of    100
11.19    No Advisory or Fiduciary Responsibility.    101




SCHEDULES


Schedule 2.1            Commitments
Schedule 2.2(a)(i)        Form of Notice of Revolving Loan Borrowing
Schedule 2.2(a)(ii)        Form of Notice of Swingline Loan Borrowing
Schedule 2.5            Form of Revolving Note
Schedule 3.2            Form of Notice of Extension/Conversion
Schedule 3.11-1            Form of U.S. Tax Compliance Certificate
Schedule 3.11-2            Form of U.S. Tax Compliance Certificate
Schedule 3.11-3            Form of U.S. Tax Compliance Certificate
Schedule 3.11-4            Form of U.S. Tax Compliance Certificate
Schedule 5.1(e)            Form of Officer’s Certificate
Schedule 6.7            Litigation
Schedule 6.13             Environmental Matters
Schedule 6.17            Issued and Outstanding Capital Stock
Schedule 7.1(c)            Form of Officer’s Compliance Certificate
Schedule 7.11            Form of Joinder Agreement
Schedule 8.1(b)            Existing Indebtedness
Schedule 8.2            Existing Liens
Schedule 8.6            Existing Investments
Schedule 11.1            Notice Addresses
Schedule 11.3(b)        Form of Assignment and Assumption



CREDIT AGREEMENT




THIS CREDIT AGREEMENT dated as of January 9, 2015 (the “Credit Agreement”), is
by and among CREE, INC., a North Carolina corporation (the “Borrower”), certain
Material Domestic Subsidiaries of the Borrower as may be parties hereto from
time to time (the “Guarantors”), the Lenders (as defined herein) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower has requested that the Lenders provide $500,000,000 in
credit facilities for the purposes set forth herein, and the Lenders are willing
to do so on the terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


SECTION 1

DEFINITIONS AND ACCOUNTING TERMS


1.1    Definitions.


As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:


“Acquisition”, by any Person, means the purchase or acquisition by such Person
of any Capital Stock of another Person or substantially all of the Property
(other than Capital Stock) of another Person or a line of business from another
Person, whether or not involving a merger or consolidation with such other
Person.


“Additional Commitment Lender” has the meaning set forth in Section 2.11(d).


“Additional Credit Party” means each Material Domestic Subsidiary of the
Borrower that becomes a Guarantor after the Closing Date by execution of a
Joinder Agreement.


“Administrative Agent” means the Person identified as such in the heading
hereof, together with any permitted successors and assigns.


“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 11.1, or such other address or account as the Administrative
Agent may from time to time notify in writing to the Borrower, the Lenders, the
Issuing Lender and the Swingline Lender.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and executive
officers of such Person), controlled by or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (ii) to direct or cause direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or other agreement.


“Agent Parties” has the meaning set forth in Section 11.1(c).


“Aggregate Revolving Committed Amount” has the meaning assigned to such term in
Section 2.1(a).


“Anti-Corruption Laws” means any law, rule or regulation of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Terrorism Law” means (i) the USA PATRIOT Act, (ii) the Trading with the
Enemy Act, (iii) any of the foreign assets control regulations of the U.S.
Department of Treasury (31 CFR, Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto or (iv) any other statute,
regulation, executive order, or other law pertaining to the prevention of future
acts of terrorism, in each case as such law may be amended from time to time.


“Applicable Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.


“Applicable Percentage” means for any day, the rate per annum set forth below,
based on the Consolidated Total Leverage Ratio then in effect, it being
understood that the Applicable Percentage for (i) Base Rate Loans shall be the
percentage set forth under the column “Base Rate Margin”, (ii) Eurocurrency Rate
Loans shall be the percentage set forth under the column “Eurocurrency Margin”,
(iii) Daily LIBOR Swingline Loans shall be the percentage set forth under the
column “Eurocurrency Margin”, (iv) Standby Letter of Credit Fee shall be the
percentage set forth under the column “Eurocurrency Margin” and (v) the Unused
Fee shall be the percentage set forth under the column “Unused Fee”:


Level
Consolidated Total Leverage Ratio
Eurocurrency Margin
Base Rate Margin
Unused Fee
I
Less than 1.00 to 1.00
0.80%
0.00%
0.090%
II
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
1.00%
0.00%
0.120%
III
Greater than or equal to 1.50 to 1.00 but less than 2.25 to 1.00
1.25%
0.25%
0.150%
IV
Greater than or equal to 2.25 to 1.00 but less than 3.50 to 1.00
1.50%
0.50%
0.200%
V
Greater than or equal to 3.50 to 1.00
1.75%
0.75%
0.250%



The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date by which the
Borrower is required to provide the quarterly or annual compliance certificate
and related financial statements in accordance with the provisions of Sections
7.1(a) and (b), as appropriate; provided that:


(i)    the Applicable Percentage in effect from the ClosingThird Amendment
Effective Date through the fifth Business Day immediately following the date an
Officer’s Compliance Certificate is required to be delivered pursuant to
Section 7.1(c) for the fiscal quarter ending June 30, 2015September 22, 2018
shall be determined based upon Pricing Level IIV, and


(ii)    notwithstanding the foregoing, in the event an annual or quarterly
Officer’s Compliance Certificate and related financial statements are not
delivered timely to the Administrative Agent by the date required by Sections
7.1(a), (b) and (c), as appropriate, the Applicable Percentage, in each case,
shall be based on Pricing Level IVV until the date five (5) Business Days after
such compliance certificate and related financial statements are delivered to
the Administrative Agent.


Subject to the qualifications set forth above, the Applicable Percentage, in
each case, shall be effective from an interest determination date until the next
interest determination date. The Administrative Agent shall determine the
appropriate Applicable Percentages promptly upon receipt of, and based on the
information contained in, the quarterly or annual compliance certificates and
related financial statements. The Administrative Agent shall promptly notify the
Borrower and the Lenders of any change in the Applicable Percentage. Such
determinations by the Administrative Agent shall be conclusive absent manifest
error. Adjustments in the Applicable Percentage shall be effective as to
existing Extensions of Credit as well as new Extensions of Credit made
thereafter. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Percentage for any period shall
be subject to the provisions of Section 3.15(c).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Wells Fargo Securities, LLC, BMO Capital Markets Corp., PNC
Capital Markets LLC, SunTrust Robinson Humphrey Inc. and U.S. Bancorp
Investments, Inc., in their capacity as joint lead arrangers.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Asset Disposition” shall mean and include the sale, lease or other disposition
(or the entering into a contract or other agreement that, upon consummation,
will result in the sale, lease or other disposition) of any Property by any
Credit Party or any Subsidiary thereof (including the Capital Stock of a
Subsidiary) other than (A) the sale or other disposition of inventory in the
ordinary course of business and (B) the sale, lease or other disposition of
machinery, equipment and other assets no longer used or useful in the conduct of
such Credit Party’s or Subsidiary’s business. For the avoidance of doubt, none
of (x) the sale of any Permitted Convertible Indebtedness by the Borrower, (y)
the sale of any Permitted Warrant Transaction by the Borrower nor (z) the
performance by Borrower of its obligations under any Permitted Convertible
Indebtedness or any Permitted Warrant Transaction, shall constitute an Asset
Disposition.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.3(b)), and accepted by the Administrative Agent, in
substantially the form of Schedule 11.3(b) or any other form approved by the
Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
(60) consecutive days; or (iii) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or make any general assignment for the benefit of creditors; or (iv) such Person
shall be unable to, or shall admit in writing its inability to, pay its debts
generally as they become due.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the Eurocurrency Rate for an Interest
Period of one month plus 1%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate or,
the Federal Funds Rate or the Eurocurrency Rate (provided that clause (c) shall
not be applicable during any period in which the Eurocurrency Rate is
unavailable or unascertainable).


“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate. All Base Rate Loans shall be denominated in Dollars.


“Beneficial Owners Regulation” means 31 C.F.R. § 1010.230.


“Book Manager” means Wells Fargo Securities, LLC, in its capacity sole book
manager.


“Borrower” has the meaning set forth in the introductory paragraph hereof,
together with any permitted successors and assigns.


“Borrower Materials” has the meaning set forth in Section 7.1.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.2.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a
Eurocurrency Rate Loan, the term “Business Day” shall also exclude any day on
which banks in London, England are not open for dealings in Dollar deposits in
the London interbank market.


“Capital Lease” means any lease the payments and obligations with respect to
which would be required to be capitalized in accordance with GAAP.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or the Swingline Lender (as applicable) and the Lenders, as collateral
for LOC Obligations, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the Issuing Lender or the
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means, collectively, (ai) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (ii) U.S. dollar denominated
(or foreign currency fully hedged) time deposits, certificates of deposit, Euro
time deposits and Euro certificates of deposit of (y) any domestic commercial
bank of recognized standing having capital and surplus in excess of $500,000,000
or (z) any bank whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof, from Moody’s is at least P-1 or the equivalent
thereof or from Fitch is at least F1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 270
days from the date of acquisition, (iii) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P, P-1 (or the equivalent
thereof) or better by Moody’s or F1 (or the equivalent thereof) or better by
Fitch and maturing within six months of the date of acquisition and (iv)
repurchase agreements with a bank or trust company (including a Lender) or a
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which the Borrower shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations. Notwithstanding anything above, it is understood and
agreed that auction rate securities shall not constitute Cash Equivalents.


“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means (i) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership, directly or indirectly, of
Voting Stock of the Borrower (or other securities convertible into such Voting
Stock) representing 35% or more of the combined voting power of all Voting Stock
of the Borrower, or (ii) during any period of up to 24 consecutive months,
commencing after the Closing Date, individuals who at the beginning of such 24
month period were directors of the Borrower, together with directors whose
nomination for election was endorsed by those directors, cease to constitute a
majority of the board of directors of the Borrower. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities and Exchange Act of 1934.


“Closing Date” means January 9, 2015.


“Collateral” means 65% of the Voting Stock and 100% of the non-voting Capital
Stock of each Foreign Subsidiary or Foreign Subsidiary Holding Company directly
owned by the Borrower or any other Credit Party.the collateral security for the
Obligations pledged or granted pursuant to the Security Documents.


“Commitment Period” means, with respect to any Lender, the period from and
including the Closing Date to but not including the earlier of (i) the
Termination Date of such Lender then in effect, or (ii) the date on which the
Commitments shall terminate in accordance with the provisions of this Credit
Agreement.


“Commitments” means the Revolving Commitments, the Swingline Commitment and the
LOC Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, in each case for the Credit Parties
and their Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income (other than amounts specifically
excluded from Consolidated Net Income under clauses (a) through (c) of the
definition of Consolidated Net Income): (i) Consolidated Interest Expense, (ii)
taxes, (iii) depreciation and amortization, (iv) all non-recurring expenses and
charges which do not represent a cash item in such period, (v) expenses in
connection with the issuance of stock options or other equity as compensation to
employees and/or management of any Credit Party or Subsidiary and (vi) costs and
expenses, in an amount not to exceed $5,000,000 in the aggregate during any four
(4) fiscal quarter period, incurred in connection with any investment,
acquisition, asset disposition, equity issuance or incurrence, payment,
prepayment, refinancing or redemption of indebtedness (including fees and
expenses related to this Agreement and any amendments, supplements and
modifications thereof), including the amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses (in each case whether or not
consummated) minus (b) to the extent included in calculating Consolidated Net
Income, (i) all non-recurring, non-cash items increasing net income for such
period and (ii) any cash payments made during such period in respect of items
described in clause (iv) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were incurred plus (or minus) (c) non-cash
losses (or gains) arising from the impact of mark-to-market valuation of the
Credit Parties’ Investment in Lextar Electronics Corporation.


“Consolidated Interest Coverage Ratio” means, as of the end of any fiscal
quarter of the Borrower, the ratio of Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on such date to Consolidated Interest Expense
for the period of four consecutive fiscal quarters ending on such date.


“Consolidated Interest Expense” means, for any period, all interest expense,
including the amortization of debt discount and premium and the interest
component under Capital Leases, in each case for the Credit Parties and their
Subsidiaries on a consolidated basis determined in accordance with GAAP.


“Consolidated Net Income” means, for any period, the net income (or loss) of the
Credit Parties and their Subsidiaries on a consolidated basis determined in
accordance with GAAP, but excluding:


(a)    any extraordinary gains or losses;


(b)    net earnings of any business entity (other than a Subsidiary) in which
any Credit Party or any Subsidiary thereof has an ownership interest unless such
net earnings shall have actually been received by such Credit Party or its
Subsidiaries in the form of cash distributions;


(c)    any gain or loss from Asset Dispositions not in the ordinary course of
business during such period; and


(d)    any portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of dividends to the Credit Parties.


“Consolidated Senior Secured Debt” means, as of any date, with respect to the
Credit Parties and their Subsidiaries on a consolidated basis determined in
accordance with GAAP, all Funded Debt of the Credit Parties and their
Subsidiaries that is secured by a Lien, excluding all such Funded Debt that is
Subordinated Debt.
“Consolidated Senior Secured Leverage Ratio” means, as of the end of any fiscal
quarter of the Borrower, the ratio of Consolidated Senior Secured Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such date.
“Consolidated Tangible Net Worth” shall mean total shareholders’ equity (or its
equivalent), less any intangible assets, of the Credit Parties and their
Subsidiaries on a consolidated basis, determined in accordance with GAAP.
“Consolidated Total Assets” means, as of any date, the sum of all items which
would be classified as assets of the Credit Parties and their Subsidiaries on a
consolidated basis determined in accordance with GAAP.


“Consolidated Total Debt” means, as of any date, all Funded Debt of the Credit
Parties and their Subsidiaries on a consolidated basis determined in accordance
with GAAP.


“Consolidated Total Leverage Ratio” means, as of the end of any fiscal quarter
of the Borrower, the ratio of Consolidated Total Debt on such date to
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
such date.


“Credit Documents” means this Credit Agreement, the Notes, the Security
Documents, any Joinder Agreement, the Engagement Letter and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto (in each case as the same may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time).


“Credit Party” means the Borrower and the Guarantors.


“Daily LIBOR Rate” means, for each day with respect to any Swingline Loan issued
pursuant to Section 2.2(a)(ii), the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) appearing on Reuters Screen LIBOR01
Page (or any successor page) as the London interbank offered rate for deposits
in Dollars at approximately 11:00 A.M. (London time) on such day and having an
advance date of such day and an interest period of one month; provided, however,
if more than one rate is specified on Reuters Screen LIBOR01 Page, the
applicable rate shall be the arithmetic mean of all such rates. If, for any
reason, such rate is not available, the term “Daily LIBOR Rate” shall mean, for
each day with respect to any Daily LIBOR Swingline Loan, the rate per annum at
which, as determined by the Administrative Agent in accordance with its
customary practices, Dollars in an amount comparable to the Loans then requested
are being offered to leading banks at approximately 11:00 A.M. (London time) on
such day and having an advance date of such day and a maturity date of one month
for settlement in immediately available funds by leading banks in the London
interbank market. Notwithstanding anything to the contrary herein, in no event
shall the Daily LIBOR Rate be less than 0%.


“Daily LIBOR Swingline Loan” means a Swingline Loan that bears interest at a
rate based on the Daily LIBOR Rate.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


“Default Rate” means (a) when used with respect to Loans, an interest rate equal
to (i) for Base Rate Loans (A) the Base Rate plus (B) the Applicable Percentage
applicable to Base Rate Loans plus (C) 2.00% per annum and (ii) for Eurocurrency
Rate Loans, a rate per annum of 2.00% in excess of the rate (including the
Applicable Percentage) then applicable to such Eurocurrency Rate Loan until the
end of the applicable Interest Period and thereafter at a rate equal to 2.00% in
excess of the rate (including the Applicable Percentage) then applicable to Base
Rate Loans, (b) when used with respect to Standby Letter of Credit Fees, a rate
equal to the Applicable Percentage plus 2.00% per annum and (c) when used with
respect to other Obligations, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Percentage applicable to Base Rate Loans plus (iii) 2.00%
per annum.


“Defaulting Lender” means, subject to Section 3.18, any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
(3) Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder, (c)
has notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations generally under agreements (other
than this Credit Agreement) in which it commits to extend credit, unless such
failure is the subject of a good faith dispute, (d) has failed, within three (3)
Business Days after written request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (e) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment or (f) has become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority.


“Dollars “ and “$” means dollars in lawful currency of the United States of
America.


“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any State of the United States or the District of Columbia.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.




“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.3(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.3(b)(iii)).


    “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
other governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Engagement Letter” means the letter agreement dated as of December 3, 2014
between Wells Fargo Securities, LLC and the Borrower, as amended, modified,
supplemented or replaced from time to time.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Credit Party or their
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Material of Environmental Concern, (d) the
release or threatened release of any Material of Environmental Concern into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.


“ERISA Affiliate” means an entity which is under common control with the
Borrower within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes the Borrower and which is treated as a single employer
under Sections 414(b) or (c) of the Internal Revenue Code.


“ERISA Event” means (a) Reportable Event with respect to a Plan; (b) the
incurrence by the Borrower of liability with respect to a withdrawal by the
Borrower or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which it or such ERISA Affiliate was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) the incurrence by the Borrower of liability with respect to a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
incurrence by the Borrower of liability with respect to the filing of a notice
of intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Plan or Multiemployer Plan; (e) the incurrence by the Borrower of
liability with respect to an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; or (f) the imposition of any material liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.


“Eurocurrency Rate” means, (a) for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate of interest per annum determined on the basis
of the rate for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page (or any applicable
successor page) at approximately 11:00 a.m. (London time) two (2) London Banking
Days prior to the first day of the applicable Interest Period. If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the “Eurocurrency Rate” shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period and (b) for any
interest rate calculation with respect to a Base Rate Loan, the rate of interest
per annum determined on the basis of the rate for deposits in Dollars for an
interest period equal to one month (commencing on the date of determination of
such interest rate) which appears on the Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day. If, for any reason, such rate does not
appear on Reuters Screen LIBOR01 Page (or any applicable successor page) then
the “Eurocurrency Rate” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination. Notwithstanding anything to the contrary herein,
in no event shall the Eurocurrency Rate be less than 0%.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.


“Event of Default” has the meaning assigned to such term in Section 9.1.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated)
or overall gross receipts, franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
August 12, 2014 between the Borrower and Wells Fargo Bank, National Association,
as amended, modified or supplemented from time to time.


“Existing Termination Date” has the meaning set forth in Section 2.11(a).


“Extending Lender” has the meaning set forth in Section 2.11(e).


“Extension Date” has the meaning set forth in Section 2.11(a).


“Extension of Credit” means, as to any Lender, the making of, or participation
in, a Loan by such Lender or the issuance, amendment, increase or extension of,
or participation in, a Letter of Credit by such Lender.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements with respect thereto.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
Bank on such day on such transactions as determined by the Administrative Agent.


“Fees” means all fees payable pursuant to Section 3.5.


“Fitch” means Fitch Rating, part of the Fitch Group, a subsidiary of Fimalac,
S.A., or any successor or assignee of the business of such company in the
business of rating securities.


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the Issuing Lender). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Foreign Subsidiary Holding Company” means any Domestic Subsidiary,
substantially all the assets of which consist of Capital Stock of Foreign
Subsidiaries.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding LOC Obligations other than LOC Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lender or Cash Collateralized in accordance with the terms hereof, and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funded Debt” means, with respect to any Person, all Indebtedness of such
Person, other than obligations of the type set forth in clauses (h) and (i) in
the definition of Indebtedness. For purposes of calculating Funded Debt during
the period from the date the Borrower has elected to settle any Permitted
Convertible Indebtedness in cash until the date such payment is made, Funded
Debt shall include the aggregate principal amount of any Permitted Convertible
Indebtedness plus any cash payments the Borrower is obligated to pay in excess
of the aggregate principal amount thereof.


“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.


“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.


“Guarantor” has the meaning set forth in the introductory paragraph hereof,
together with any permitted successors and assigns.


“Increased Amount Date” has the meaning set forth in Section 2.10.
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
issued or assumed as the deferred purchase price of Property or services
purchased by such Person which would appear as liabilities on a balance sheet of
such Person in accordance with GAAP, (d) all Support Obligations of such Person
with respect to Indebtedness of another Person, (e) the maximum stated amount of
all standby letters of credit issued or bankers’ acceptances facilities created
for the account of such Person and, without duplication, all drafts drawn
thereunder to the extent unreimbursed (other than letters of credit (i)
supporting other Indebtedness of such Person or (ii) offset by a like amount of
cash or government securities pledged or held in escrow to secure such letter of
credit and draws thereunder), (f) the principal portion of all obligations of
such Person under Capital Leases, (g) all Indebtedness of another Person secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, provided that for
purposes hereof the amount of such Indebtedness shall be limited to the amount
of such Indebtedness as to which there is recourse to such Person or the fair
market value of the Property which is subject to the Lien, if less, (h) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (i) the Swap Termination Value of any Swap Contract, (j)
all obligations of such Person under conditional sale or other title retention
agreements relating to Property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (k) all preferred stock issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration at any time prior to the latest Termination Date then in
effect, (l) the aggregate net amount of Indebtedness or obligations relating to
the sale, contribution or other conveyance of accounts receivable (or similar
transaction) regardless of whether such transaction is effected without recourse
or in a manner which would not be reflected on a balance sheet in accordance
with GAAP, (m) the principal portion of all obligations of such Person under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease under GAAP, (n) the Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer, but
only to the extent to which there is recourse to such Person for the payment of
such Indebtedness, and (o) the maximum amount of all contingent obligations
(including, without limitation, obligations to make earn-out payments) of such
Person reasonably anticipated by such Person in good faith to be incurred in
connection with Acquisitions permitted under Section 8.4 and Acquisitions
consummated prior to the Closing Date. For purposes hereof, Indebtedness shall
also include payments in respect of Indebtedness which constitute current
liabilities of the obligor under GAAP. The Indebtedness of any Person shall not
include (a) trade debt incurred in the ordinary course of business and due
within twelve months of the incurrence thereof, (b) accrued expenses and (c)
accrued pension and retirement plan liabilities to the extent such liabilities
would not appear as debt on a balance sheet of such Person in accordance with
GAAP. For the avoidance of doubt, the obligations of the Borrower under any
Permitted Warrant Transaction shall not constitute Indebtedness. For purposes
hereof, the amount of any Permitted Convertible Indebtedness shall be the
aggregate principal amount thereof, without giving effect to any integration
thereof with any Permitted Bond Hedge Transaction pursuant to Treasury
Regulation § 1.1275-6.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.


“Indemnitees” has the meaning set forth in Section 11.5(b).


“Information” has the meaning set forth in Section 11.14.


“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and any Termination Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including any Swingline Loan bearing interest at
the Base Rate) or Daily LIBOR Swingline Loan, the last Business Day of each
March, June, September and December and any Termination Date.


“Interest Period” means, with respect to Eurocurrency Rate Loans, a period one,
two, three or six months’ duration or, if agreed by all of the relevant Lenders
twelve months, as the Borrower may elect, commencing in each case on the date of
the borrowing (including conversions, extensions and renewals); provided,
however, (A) if any Interest Period would end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
(except that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (B) no Interest Period
shall extend beyond the next Termination Date to occur and (C) where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last day of such calendar month.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute thereto, as interpreted by the rules and regulations
issued thereunder, in each case as in effect from time to time. References to
sections of the Internal Revenue Code shall be construed also to refer to any
successor sections.


“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such other Person, (b) any deposit
with, or advance, loan or other extension of credit to, such Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including, without limitation, any Support
Obligations (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person, but excluding any
Restricted Payment to such Person. For purposes hereof, Investment shall not
include any funding by any Credit Party of qualified or nonqualified retirement
or other benefit plans for directors, officers or employees pursuant to the
terms thereof.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Lender” means with respect to all Letters of Credit issued after the
Closing Date, Wells Fargo Bank and its successors in such capacity.


“Joinder Agreement” means a Joinder Agreement substantially in the form of
Schedule 7.11 executed and delivered by an Additional Credit Party in accordance
with the provisions of Section 7.11.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lenders” means each Person identified as a “Lender” on the signature pages
hereto and any Person which becomes a Lender pursuant to the terms hereof and
their respective successors and assigns.


“Letter of Credit” means any standby letter of credit issued by the Issuing
Lender for the account of the Borrower or its Subsidiaries in accordance with
the terms of Section 2.1(c).


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Lender.


“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the latest Termination Date (or, if such day is not a Business Day, the
next proceeding Business Day) for any Lenders then in effect.


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Committed Amount and (b) the LOC Committed Amount. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Committed Amount.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference or priority or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any financing or similar statement or notice filed under the Uniform Commercial
Code as adopted and in effect in the relevant jurisdiction or other similar
recording or notice statute, and any lease in the nature thereof) securing or
purporting to secure any Indebtedness.


“Liquidity” means the sum of (a) the sum of the following assets of the Credit
Parties and their Subsidiaries that are Unencumbered Assets: (i) cash, (ii) Cash
Equivalents and (iii) Marketable Securities, plus (b) the actual daily unused
amount of the Aggregate Revolving Committed Amount, but only to the extent that
any usage of such unused amount on any applicable test date would not result in
(x) a Consolidated Total Leverage Ratio in excess of 2.754.25 to 1.00
(determined on a Pro Forma Basis) or (y) Consolidated Senior Secured Leverage
Ratio in excess of 3.00 to 1.00 (determined on a Pro Forma Basis) plus (c) an
amount not to exceed $300,000,000 of the following assets of Subsidiaries that
are not Credit Parties that can be repatriated to the Credit Parties within a
thirty day time period: (i) cash, (ii) Cash Equivalents and (iii) Marketable
Securities.


“Loans” means the Revolving Loans and the Swingline Loans, and the Base Rate
Loans, Eurocurrency Rate Loans and Daily LIBOR Swingline Loans comprising such
Loans.


“LOC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LOC Borrowing in accordance with its Revolving Commitment
Percentage. All LOC Advances shall be denominated in Dollars.


“LOC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing of Revolving Loans. All LOC Borrowings shall be
denominated in Dollars.


“LOC Commitment” means, with respect to the Issuing Lender, the commitment of
the Issuing Lender to issue Letters of Credit in an aggregate face amount at any
time outstanding (together with the amounts of any unreimbursed drawings
thereon) of up to the LOC Committed Amount and, with respect to the Lenders, the
commitment of each Lender to purchase participation interests in the LOC
Obligations up to its Revolving Commitment Percentage of the LOC Committed
Amount as provided in Section 2.2(a)(iii)(B).


“LOC Committed Amount” has the meaning assigned to such term in Section 2.1(c).


“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations.


“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
Unreimbursed Amounts, including all LOC Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.4. For all
purposes of this Credit Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Marketable Securities” means the following securities provided such securities
conform to the Borrower’s investment guidelines and have readily-determinable
market values: (i) investments in direct obligations of the United States of
America or of any agency or instrumentality thereof rated at investment grade or
better; (ii) investments in commercial paper rated at least P-1 by Moody’s and
at least A-1 by S&P; (iii) investments in certificates of deposit, eurodollar
deposits or bankers’ acceptance issued by any United States commercial bank
whose debt is rated in one of the three highest long term rating categories or
in the highest short term rating category by Moody’s or S&P; (iv) repurchase
agreements secured by obligations described in clause (i) above; (v) equity
securities which are listed on a national securities exchange registered under
Section 6 of the Securities and Exchange Act of 1934 or quoted on a U.S.
automated interdealer quotations system; (vi) equity securities which are listed
on a recognized foreign stock exchange; (vii) bonds of corporations domiciled in
the United States or municipalities located in the United States rated at
investment grade or better; (viii) bonds of foreign corporations or sovereign
nations (other than the United States) and (ix) investments in mutual funds
(including without limitation money market funds and index funds) registered
under the Investment Company Act of 1940, as amended, provided that the
portfolio of any such mutual fund is limited to securities described in clauses
(i) through (viii) above.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Credit Document, or
of the ability of any Credit Party to perform its obligations under any Credit
Document to which it is a party or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any Credit Document to which it is a party.


“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Borrower that, together with its Subsidiaries, (a) generates more than 5% of
Consolidated EBITDA on a Pro Forma Basis for the four (4) fiscal quarter period
most recently ended or (b) owns more than 5% of the Consolidated Total Assets as
of the last day of the most recently ended fiscal quarter of the Borrower;
provided, however, that if at any time there are Domestic Subsidiaries which are
not classified as “Material Domestic Subsidiaries” but which collectively (i)
generate more than 10% of Consolidated EBITDA on a Pro Forma Basis or (ii) own
more than 10% of the Consolidated Total Assets as of the last day of the most
recently ended fiscal quarter of the Borrower, then the Borrower shall promptly
designate one or more of such Domestic Subsidiaries as Material Domestic
Subsidiaries and cause any such Domestic Subsidiaries to comply with the
provisions of Section 7.11 such that, after such Domestic Subsidiaries become
Guarantors hereunder, the Non-Guarantor Subsidiaries shall (A) generate less
than 10% of Consolidated EBITDA and (B) own less than 10% of the Consolidated
Total Assets.


“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.


“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.


“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions.


“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) which
the Borrower or any ERISA Affiliate and at least one employer other than the
Borrower or any ERISA Affiliate are contributing sponsors.


“Non-Consenting Lender” has the meaning set forth in Section 11.18.


“Non-Extending Lender” has the meaning set forth in Section 2.11(b).


“Non-Guarantor Subsidiaries” means Domestic Subsidiaries which are not
Guarantors.


“Note” or “Notes” means the Revolving Notes, individually or collectively, as
appropriate.


“Notice Date” has the meaning set forth in Section 2.11(b).


“Notice of Extension/Conversion” has the meaning assigned to such term in
Section 3.2.


“Notice of Revolving Loan Borrowing” has the meaning assigned to such term in
Section 2.2(a)(i).


“Notice of Swingline Loan Borrowing” shall mean a notice of a Borrowing of
Swingline Loans pursuant to Section 2.2(a)(ii), which, if in writing, shall be
substantially in the form of Schedule 2.2(a)(ii).
    
“Obligations” means, without duplication, all of the obligations of the Credit
Parties to the Lenders (including the Issuing Lender) and the Administrative
Agent, whenever arising, under this Credit Agreement, the Notes or any of the
other Credit Documents (including, but not limited to, any interest accruing
after the occurrence of a Bankruptcy Event with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code). The foregoing shall also include (a) all obligations under any Swap
Contract between any Credit Party or any Subsidiary and any Lender or Affiliate
of a Lender (including such a counterparty that is (or was) a Lender or its
Affiliate at the time such Swap Contract was entered into) that is permitted to
be incurred pursuant to Section 8.1(d) and (b) all obligations under any
Treasury Management Agreement between any Credit Party or any Subsidiary and any
Lender or Affiliate of a Lender, including any Lender or Affiliate that is (or
was) a Lender or its Affiliate at the time such treasury products or services
are (or were) provided. The term “Obligations” shall not include any Excluded
Swap Obligation.


“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.


“Officer’s Compliance Certificate” has the meaning set forth in Section 7.1(c).


“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.18).


“Outstanding Amount” means (i) with respect to Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
(ii) with respect to Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swingline Loans occurring on such date; and (iii) with
respect to any LOC Obligations on any date, the amount of the aggregate
outstanding amount of such LOC Obligations on such date after giving effect to
the issuance, amendment or extension of any Letter of Credit occurring on such
date and any other changes in the aggregate amount of the LOC Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.


“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the Issuing
Lender, or the Swingline Lender, as the case may be, in accordance with banking
industry rules on interbank compensation.


“Participant Register” has the meaning assigned to such term in Section 11.3(d).


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.


“Permitted Acquisition” means an acquisition by a Credit Party or any Subsidiary
of a Credit Party in the form of an acquisition of a Person or a line of
business if each such acquisition meets all of the following requirements: (i)
at the time of the consummation thereof and after giving effect thereto, no
Event of Default or event which with the giving of notice or the passage of time
or both would constitute an Event of Default shall have occurred and be
continuing or would result from such acquisition, (ii) if such acquisition (or
related series of acquisitions) is equal to or greater than $100,000,000, then,
not less than five (5) Business Days prior to consummation of such acquisition,
the Borrower shall have delivered to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, a Pro Forma Compliance
Certificate, executed by the Borrower, demonstrating that (x) the Consolidated
Total Leverage Ratio is less than or equal to 4.25 to 1.00 and (y) the
Consolidated Senior Secured Leverage Ratio is less than or equal to 3.00 to
1.00, in each case, calculated on a Pro Forma Basis (as of the proposed closing
date of the acquisition and after giving effect thereto and any Indebtedness
incurred in connection therewith) is less than or equal to 2.75 to 1.00, (iii)
the Borrower shall have delivered to the Administrative Agent such acquisition
documents reasonably requested by the Administrative Agent related to such
acquisition, (iv) the Borrower shall have delivered to the Administrative Agent
such documents required to be delivered pursuant to Section 7.11, and (v) with
respect to the acquisition of any Person, such acquisition has been approved by
the board of directors (or equivalent governing body) of the Person to be
acquired.


“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower) purchased
by the Borrower in connection with the issuance of any Permitted Convertible
Indebtedness and settled in common stock of the Borrower (or such other
securities or property), cash or a combination thereof (such amount of cash
determined by reference to the price of the Borrower’s common stock or such
other securities or property), and cash in lieu of fractional shares of common
stock of the Borrower; provided that the purchase of any such Permitted Bond
Hedge Transaction is made with, and the purchase price thereof does not exceed,
the net proceeds received by the Borrower in connection with the issuance of any
Permitted Convertible Indebtedness.


“Permitted Convertible Indebtedness” means senior, unsecured Indebtedness of the
Borrower that is convertible into shares of common stock of the Borrower (or
other securities or property following a merger event, reclassification or other
change of the common stock of the Borrower), cash or a combination thereof (such
amount of cash determined by reference to the price of the Borrower’s common
stock or such other securities or property), and cash in lieu of fractional
shares of common stock of the Borrower that meets all of the following
requirements: (i) at the time of the consummation thereof and after giving
effect thereto, no Event of Default or event which with the giving of notice or
the passage of time or both would constitute an Event of Default shall have
occurred and be continuing or would result therefrom, (ii) the Borrower shall
demonstrate to the reasonable satisfaction of the Administrative Agent that,
after giving effect to any such Permitted Convertible Indebtedness, the Credit
Parties are in compliance with the financial covenants set forth in Section 7.10
on a Pro Forma Basis, (iii) such Permitted Convertible Indebtedness has
customary market terms for capital markets convertible indebtedness and (iv) the
final maturity date of any such Permitted Convertible Indebtedness shall be at
least 365 days after the Termination Date.


“Permitted Investments” means Investments which are (i) cash and Cash
Equivalents and Marketable Securities; (ii) (x) investments, loans (including,
without limitation, any intercompany loans by Borrower to Cree Hong Kong Limited
in existence prior to the Closing Date (or any redirection of such intercompany
loans to Cree International S.a.r.l. Luxembourg from time to time)), advances
and extensions of credit disclosed on Schedule 8.6 and (y) any refinancings,
refundings, renewals, modifications or extensions of any such intercompany loans
so long as such refinancings, refundings, renewals, modifications or extensions
do not increase the principal amount of such intercompany loans to an amount
more than the amount outstanding on the Closing Date; (iii) investments, loans,
advances and extensions of credit made after the Closing Date in (x) the
Borrower or any other Credit Party, (y) any Domestic Subsidiary that is not a
Credit Party in an aggregate amount not to exceed $100,000,000 outstanding at
any time unless such Subsidiary becomes a Guarantor and delivers to the Lender
such documents required to be delivered pursuant to Section 7.11 prior to or
contemporaneously with such investment, loan, advance or extension of credit, or
(z) the form of intercompany loans by Borrower to Cree Hong Kong Limited or Cree
International S.a.r.l. Luxembourg made after the Closing Date in an aggregate
amount not to exceed $150,000,000 outstanding at any time; (iv) Permitted
Acquisitions; (v) repurchase obligations with a term of not more than ninety
(90) days for underlying Investments of the type described in clause (i); (vi)
loans, advances and extensions of credit in the nature of accounts receivable or
notes receivable arising from the sale or lease of goods or services in the
ordinary course of business to non-affiliated Persons or to affiliated Persons
upon terms and conditions that are consistent with dealings on an arm’s length
basis; (vii) Investments under any Swap Contract between the Borrower, or any of
its Subsidiaries and any Lender or Affiliate of a Lender, whenever executed and,
(viii) Permitted Bond Hedge Transactions and (ix) other loans, advances,
extensions of credit and investments not exceeding $25,000,000 in the aggregate.


“Permitted Liens” means:


(i)    Liens created by or arising under the Credit Documents in favor of the
Administrative Agent on behalf of the Lenders;


(ii)    Liens (other than Liens created or imposed under ERISA) for taxes being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established (and as to which the
Property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof);


(iii)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided, in each case the obligations secured are not more than
thirty (30) days overdue, or if so overdue, are being contested in good faith by
appropriate actions or proceedings and adequate reserves have been established
in accordance with GAAP;


(iv)    Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by any Credit Party in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money); provided, in each case the obligations secured are not more than thirty
(30) days overdue, or if so overdue, are being contested in good faith by
appropriate actions or proceedings and adequate reserves have been established
in accordance with GAAP;


(v)    Liens of or resulting from any judgment or award not constituting an
Event of Default under Section 9.1(h);


(vi)    minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which are necessary for the conduct of the activities of the Borrower and its
Subsidiaries or which customarily exist on properties engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Borrower and its
Subsidiaries;


(vii)    leases or subleases granted to others not interfering in any material
respect with the business of any Credit Party;


(viii)    any interest or title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;


(ix)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;


(x)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions in connection with cash management and
banking arrangements entered into in the ordinary course of business;


(xi)    Liens existing as of the Closing Date and set forth on Schedule 8.2;
provided that no such Lien shall at any time (A) be extended to or cover any
Property other than the Property subject thereto on the Closing Date and (B)
secure any Indebtedness other than the Indebtedness secured thereby on the
Closing Date or any extension or renewal thereof that is permitted by this
Agreement;


(xii)    Liens placed upon equipment or component materials (and the proceeds
thereof) of a Credit Party for short-term trade payable arrangements with
vendors of such Credit Party to secure all or a portion of the purchase price of
such equipment or materials; provided that (ai) any such Lien shall not encumber
any other property of any Credit Party, (ii) the amount of Indebtedness secured
thereby is not increased, (iii) the principal amount of Indebtedness secured by
any such Lien shall at no time exceed on hundred percent (100%) of the original
purchase price of such property at the time of purchase and (iv) such Liens are
in the ordinary course of business and consistent with prior practices.


(xiii)    Liens in connection with any Indebtedness under any Swap Contract
between the Borrower, or any of its Subsidiaries and any Lender or Affiliate of
a Lender, whenever executed; and


(xiv)    other Liens on Property of any Person securing Indebtedness of any
Credit Party to the extent permitted under Section 8.1(k) or Foreign Subsidiary
to the extent permitted under Section 8.1(g); provided, that the total aggregate
principal amount secured by such Liens shall not at any time exceed $50,000,000.


Without limiting the generality of the foregoing, neither Borrower nor any
Subsidiary shall grant, pledge, encumber or permit to exist any Lien upon (i)
any of its domestic or foreign stock or other Capital Stock, now outstanding or
hereafter issued or (ii) any of its now existing or hereafter acquired or
created Intellectual Property.


“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event, reclassification or other change of the common stock of the Borrower)
sold by the Borrower substantially concurrently with any purchase by the
Borrower of a Permitted Bond Hedge Transaction and settled in common stock of
the Borrower (or such other securities or property), cash or a combination
thereof (such amount of cash determined by reference to the price of the
Borrower’s common stock or such other securities or property), and cash in lieu
of fractional shares of common stock of the Borrower.


“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.


“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) which is subject to Title IV of ERISA and with respect to
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be), or was, an
“employer” within the meaning of Section 3(5) of ERISA, currently or at any time
during the immediately preceding six plan years.


“Platform” has the meaning set forth in Section 7.1.


“Pledge Agreement” means the Pledge Agreement, as amended, restated,
supplemented or otherwise modified from time to time, dated as of the date
hereof, among certain of the Credit Parties and the Administrative Agent, for
the benefit of the Secured Parties.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.


“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 1.3) the applicable Pricing Level under the definition of
“Applicable Percentage” and determining compliance with each of the financial
covenants set forth in Section 7.10, that any transaction shall be deemed to
have occurred as of the first day of the four fiscal-quarter period ending as of
the most recent fiscal quarter end preceding the date of such transaction with
respect to which the Administrative Agent has received the annual or quarterly
compliance certificate and related financial statements required by Section
7.1(a) or (b), as appropriate. As used herein, “transaction” shall mean (i) any
merger or consolidation as referred to in Section 8.4, (ii) any Asset
Disposition as referred to in Section 8.5, (iii) any Acquisition as referred to
in Section 8.4, (iv) any Investment permitted by clause (viii) of the definition
of Permitted Investments and (v) any Restricted Payment referenced in Section
8.12. In furtherance of the foregoing, in connection with any calculation of the
financial covenants set forth in Section 7.10 upon giving effect to a
transaction on a Pro Forma Basis:


(A)    for purposes of any such calculation in respect of any Asset Disposition
referred to in Section 8.5, (1) income statement items (whether positive or
negative) attributable to the Property disposed of in such Asset Disposition
shall be excluded and (2) any Indebtedness which is retired in connection with
such Asset Disposition shall be excluded and deemed to have been retired as of
the first day of the applicable period; and


(B)    for purposes of any such calculation in respect of any merger or
consolidation referred to in Section 8.4(a) or any Acquisition referred to in
Section 8.4(b), (1) any Indebtedness incurred by any Credit Party or its
Subsidiaries in connection with such transaction (x) shall be deemed to have
been incurred as of the first day of the applicable period and (y) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, and (2) income statement
items (whether positive or negative) attributable to the Property acquired in
such transaction or to the Acquisition comprising such transaction, as
applicable, shall be included beginning as of the first day of the applicable
period, provided that such income statement items are factually supportable by
financial statements and information reasonably acceptable to the Administrative
Agent.


“Pro Forma Compliance Certificate” means a certificate of the chief financial
officer (or its equivalent) of the Borrower delivered to the Administrative
Agent in connection with (i) any Incremental Loan pursuant to Section 2.10, (ii)
any Permitted Acquisition, (iii) any Indebtedness permitted to be incurred
pursuant to Sections 8.1(j) and (k) and (iv) any Restricted Payment referenced
in Section 8.12, as applicable, and containing reasonably detailed calculations,
upon giving effect to the applicable transaction on a Pro Forma Basis, of the
Consolidated Interest Coverage Ratio, and the Consolidated Total Leverage Ratio
each as of the most recent fiscal quarter end preceding the date of the
applicable transaction with respect to which the Administrative Agent shall have
received the annual or quarterly compliance certificate and related financial
statements required by Section 7.1(a) or (b), as appropriate.


“Property” means any interest in any kind of property or assets, whether real,
personal or mixed, or tangible or intangible.


“Public Lender” has the meaning set forth in Section 7.1.


“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.


“Register” has the meaning assigned to such term in Section 11.3(c).


“Regulation T, U, or X” means Regulation T, U, or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.


“Required Lenders” means, at any time, Lenders holding more than fifty percent
(50%) of the aggregate Commitments, or if the Commitments have been terminated,
Lenders holding more than fifty percent (50%) of the aggregate principal amount
of the Revolving Obligations outstanding (with the aggregate amount of each
Lender’s risk participation and funded participation in LOC Obligations and
Swingline Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitments of, and outstanding principal amount
of Revolving Obligations owing to, a Defaulting Lender shall be excluded for
purposes hereof in making a determination of Required Lender.
 
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, provincial, local and foreign laws, rules and regulations,
orders, judgments, decrees or other determinations of any Governmental Authority
or arbitrator, applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject; provided that the
foregoing shall not apply to non-binding recommendations or guidance from any
Governmental Authority.


“Responsible Officer” means, with respect to the subject matter of any
representation, warranty, covenant, agreement, obligation or certificate of any
Credit Party contained in or delivered pursuant to any of the Credit Documents,
the Chief Executive Officer, President, Chief Financial Officer, Chief Operating
Officer, Controller, General Counsel or Treasurer of the Borrower.


“Restricted Payment” by any Person means (i) any dividend or other payment or
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of such Person, now or hereafter outstanding (including without
limitation any payment in connection with any dissolution, merger, consolidation
or disposition involving such Person), or to the holders, in their capacity as
such, of any shares of any class of Capital Stock of such Person, now or
hereafter outstanding (other than dividends or distributions payable in Capital
Stock of such Person or dividends or distributions payable to any Credit Party
(directly or indirectly through Subsidiaries)), (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of such Person, now or
hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of such Person, now or hereafter
outstanding, including, in any event, any cash payment upon conversion of any
Permitted Convertible Indebtedness to the extent such cash payment exceeds the
aggregate principal amount of such Permitted Convertible Indebtedness or (iv)
any payment made in respect of Subordinated Debt.; provided, however, none of
(1) the delivery of Capital Stock or the payment of cash in lieu of delivery of
any fractional shares of Capital Stock, in each case, upon exercise and
settlement or termination of any Permitted Warrant Transaction, (2) the purchase
or other acquisition, in each case, for no consideration, of Capital Stock upon
exercise and settlement or termination of any Permitted Bond Hedge Transaction,
(3) the payment of principal at maturity of, principal upon any required
repurchase of, or interest on, any Permitted Convertible Indebtedness, (4) the
payment of cash upon conversion of any Permitted Convertible Indebtedness in an
amount not in excess of the aggregate principal amount of such Permitted
Convertible Indebtedness nor (5) the delivery of Capital Stock or the payment of
cash in lieu of delivery of any fractional shares of Capital Stock, in each
case, upon conversion of any Permitted Convertible Indebtedness, shall
constitute a Restricted Payment.


“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal amount outstanding
at any time up to such Lender Revolving Committed Amount.


“Revolving Commitment Percentage” means, with respect to each Lender, a fraction
(expressed as a percentage) the numerator of which is the Revolving Committed
Amount of such Lender at such time and the denominator of which is the Aggregate
Revolving Committed Amount at such time. The initial Revolving Commitment
Percentage of each Lender is set forth on Schedule 2.1.


“Revolving Committed Amount” means, with respect to each Lender, the amount of
such Lender’s Revolving Commitment, as such amount may from time to time be
reduced in accordance with the provisions hereof. The initial Revolving
Committed Amount of each Lender is set forth on Schedule 2.1.


“Revolving Loans” has the meaning assigned to such term in Section 2.1(a).


“Revolving Note” means the promissory notes of the Borrower in favor of each of
the Lender evidencing the Revolving Loans and Swingline Loans in substantially
the form attached as Schedule 2.5, individually or collectively, as appropriate,
as such promissory notes may be amended, modified, supplemented, extended,
renewed or replaced from time to time.


“Revolving Obligations” the Revolving Loans, the Swingline Loans and the LOC
Obligations.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereof.


“Same Day Funds” means immediately available funds.


“Sanctioned Country” means a country, region or territory subject to a
Sanctions-related program identified on the list maintained by OFAC and
available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time or is itself the subject or target
of any Sanctions.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on any list of
Sanctions maintained by the U.S. Department of State and publicly available at
http://www.state.gov, (c) a Person named on the lists maintained by the United
Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (d) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (e) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (f) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, the U.S. Department of State or the U.S. Department
of Treasury, or (b) the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom.
“Second Amendment Effective Date” means November 13, 2017.
“Secured Parties” shall meanmeans each Lender and each Affiliate of a Lender
that enters into a Swap Contract or a Treasury Management Agreement with any
Credit Party or any Subsidiary, and the Administrative Agent.


“Security Agreement” means the Security Agreement, as amended, restated,
supplemented or otherwise modified from time to time, dated as of the Third
Amendment Effective Date, among certain of the Credit Parties and the
Administrative Agent, for the benefit of the Secured Parties.


“Security Documents” shall meanmeans the Security Agreement, the Pledge
Agreement and all other agreements, documents and instruments relating to,
arising out of, or in any way connected with the Security Agreement, the Pledge
Agreement or granting to the Administrative Agent, for the benefit of the
Secured Parties, Liens or security interests to secure, inter alia, the
Obligations whether now or hereafter executed and/or filed, each as may be
amended from time to time in accordance with the terms hereof, executed and
delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including, without limitation, UCC financing statements.


“Single Employer Plan” means any Plan which is not a Multiemployer Plan or a
Multiple Employer Plan.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


“Standby Letter of Credit Fee” has the meaning assigned to such term in Section
2.6(f).


“Subordinated Debt” means any Indebtedness which by its terms is specifically
subordinated in right of payment to the prior payment of the Obligations on
terms and conditions which are, and evidenced by documentation which is,
satisfactory to the Required Lenders.


“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(ii) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time. Except as otherwise expressly provided, all references
herein to “Subsidiary” shall mean a Subsidiary of the Borrower.


“Support Obligations” means, with respect to any Person, without duplication,
any obligations of such Person guaranteeing or intended to guarantee any
Indebtedness of any other Person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (i) to
purchase any such Indebtedness or any Property constituting security therefor,
(ii) to advance or provide funds or other support for the payment or purchase of
any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness against loss in
respect thereof, or (iv) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Support
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the stated or determinable amount of the
Indebtedness in respect of which such Support Obligation is made.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans in an aggregate
principal amount at any time outstanding up to the Swingline Committed Amount
and, with respect to the Lenders, the commitment of each Lender to purchase
participation interests in the Swingline Loans up to its Revolving Commitment
Percentage of the Swingline Committed Amount as provided in Section 2.7.


“Swingline Committed Amount” means an amount equal to the lesser of (a)
$75,000,000 and (b) the Aggregate Revolving Committed Amount. The Swingline
Committed Amount is part of, and not in addition to, the Aggregate Revolving
Committed Amount.


“Swingline Lender” means Wells Fargo Bank and its successors in such capacity.


“Swingline Loans” has the meaning given to such term in Section 2.1(b).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Date” means with respect to any Lender the earlier of (i) January
9, 2022 or (ii) the date on which the Commitments terminate in accordance with
the provisions of this Credit Agreement.


“Third Amendment” means that certain Third Amendment to Credit Agreement dated
as of August 21, 2018, by and among the Borrower, the Material Domestic
Subsidiaries of the Borrower, the Lenders party thereto and the Administrative
Agent.


“Third Amendment Effective Date” means the date that the conditions to
effectiveness set forth in Article III of the Third Amendment have been
satisfied (or waived).


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, purchase cards, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.


“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.


“Unencumbered Assets” means assets owned by the Credit Parties that are (a) not
designated as restricted in the Credit Parties’ audited financial statements,
and (b) not the subject of any Lien, pledge, security interest, right of setoff,
or any other encumbrance or other arrangement with any creditor to have their
claim satisfied out of such assets (or proceeds thereof) prior to the general
creditors of the owner of such assets.


“Unreimbursed Amount” has the meaning specified in Section 2.6(a)(i).


“Unused Fee” has the meaning assigned to such term in Section 3.5(a).


“U.S. Person” means any Person that is a United States person within the meaning
of Section 7701(a)(30) of the Internal Revenue Code.


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
may be amended from time to time.


“Voting Stock” means, with respect to any Person, the voting stock or other
securities of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
Persons performing similar functions) of such Person, even though the right so
to vote has been suspended by the happening of such a contingency.


“Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors and assigns.


“Withholding Agent” means the Borrower and the Administrative Agent.


“Withholding Tax Compliance Certificate” has the meaning assigned to such term
in Section 3.11(g)(ii).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2    Computation of Time Periods.


For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including.”


1.3    Accounting Terms.


(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the financial statements delivered pursuant to
Section 7.1 (or, prior to the delivery of the first financial statements
pursuant to Section 7.1, consistent with the annual financial statements
referenced in Section 6.7(a)). Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Credit Parties and
their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, basket, covenant or requirement set forth in
any Credit Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such financial ratio, basket, covenant or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
financial ratio, basket, covenant or requirement shall continue to be computed
in accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such financial
ratio, basket, covenant or requirement made before and after giving effect to
such change in GAAP.


(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 7.10
(including, without limitation, for purposes of determining the “Applicable
Percentage” and for purposes of Section 8.4, Section 8.5 and Section 8.12) shall
be made on a Pro Forma Basis.


1.4    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LOC Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.




SECTION 2

CREDIT FACILITIES


2.1    Commitments.


(a)    Revolving Commitments. During the Commitment Period, subject to the terms
and conditions hereof, each Lender severally agrees to make revolving credit
loans (the “Revolving Loans”) in Dollars to the Borrower for the purposes
hereinafter set forth; provided, however, that (i) with regard to the Lenders
collectively, the aggregate principal amount of Revolving Obligations
outstanding shall not at any time exceed FIVE HUNDRED MILLION DOLLARS
($500,000,000) (as such aggregate maximum amount may be increased or reduced
from time to time as hereinafter provided, the “Aggregate Revolving Committed
Amount”) and (ii) with regard to each Lender individually, each Lender’s
Revolving Commitment Percentage of Revolving Obligations outstanding shall not
at any time exceed such Lender’s Revolving Committed Amount. Revolving Loans may
consist of Base Rate Loans or Eurocurrency Rate Loans (or a combination
thereof), as the Borrower may request, and may be repaid and reborrowed in
accordance with the provisions hereof.


(b)    Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this section and in Section 2.7, shall make loans (each
such loan, a “Swingline Loan”) to the Borrower in Dollars from time to time on
any Business Day during the Commitment Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swingline Committed Amount,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Revolving Commitment Percentage of the Outstanding Amount of Revolving Loans and
LOC Obligations of the Lender acting as Swingline Lender, may exceed the amount
of such Lender’s Revolving Committed Amount; provided, however, that after
giving effect to any Swingline Loan, (i) the total Outstanding Amount of
Revolving Obligations shall not exceed the Aggregate Revolving Committed Amount,
and (ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender,
plus such Lender’s Revolving Commitment Percentage of the Outstanding Amount of
all LOC Obligations, plus such Lender’s Revolving Commitment Percentage of the
Outstanding Amount of all Swingline Loans shall not exceed such Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swingline Loan to refinance any outstanding Swingline Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.1(b), prepay under Section
3.4, and reborrow under this Section 2.1(b). Immediately upon the making of a
Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender’s Revolving Commitment Percentage times the amount of such Swingline
Loan. The Borrower must repay each Swingline Loan in full no later than thirty
(30) days after such loan is made, which repayment may be made with a borrowing
of Revolving Loans to the extent the conditions set forth in Section 5.2 have
been satisfied. Swingline Loans hereunder may consist of Base Rate Loans or
Daily LIBOR Swingline Loans (or a combination thereof), as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof.


(c)    Letter of Credit Commitment.


(i)    During the Commitment Period, in reliance on the agreements of the
Lenders set forth in this section and in Section 2.6 and subject to the terms
and conditions hereof and of the LOC Documents, if any, and such other terms and
conditions which the Issuing Lender may reasonably require, the Issuing Lender
shall issue, and the Lenders shall participate severally in, such Letters of
Credit in Dollars on a sight basis as the Borrower may request, in form
acceptable to the Issuing Lender, for the purposes hereinafter set forth;
provided that (i) the aggregate amount of LOC Obligations shall not at any time
exceed TEN MILLION DOLLARS ($10,000,000) (or, if less, the Aggregate Revolving
Committed Amount) (the “LOC Committed Amount”), (ii) with regard to the Lenders
collectively, the aggregate principal amount of Revolving Obligations
outstanding shall not at any time exceed the Aggregate Revolving Committed
Amount and (iii) with regard to each Lender individually, each Lender’s
Revolving Commitment Percentage of Revolving Obligations outstanding shall not
at any time exceed such Lender’s Revolving Committed Amount. Letters of Credit
issued hereunder shall have an expiry date not more than one year from the date
of issuance or extension, and may not extend beyond the date five (5) Business
Days prior to the latest Termination Date then in effect.


(ii)    The Issuing Lender shall not issue, extend or increase any Letter of
Credit if:


(A)     subject to Section 2.2(a)(iii)(C), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Lenders (other than Defaulting Lenders) holding a
majority of the Revolving Commitments have approved such expiry date; or


(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date; or


(C)    the conditions set forth in Section 5.2 are not satisfied.


(iii)    The Issuing Lender shall not be under any obligation to issue, extend
or increase any Letter of Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of the Issuing Lender applicable to borrowers generally;


(C)    such Letter of Credit is to be denominated in a currency other than
Dollars; or


(D)    any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 3.18(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other LOC Obligations as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion.


(iv)    The Issuing Lender shall not amend any Letter of Credit if the Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.


(v)    The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.


(vi)    The Issuing Lender shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the Issuing Lender shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Section 10 with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and LOC Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 10 included the Issuing Lender with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Lender.


2.2    Method of Borrowing.


(a)    Notice of Request for Extensions of Credit. The Borrower shall request an
Extension of Credit as follows:


(i)    Revolving Loans. In the case of Revolving Loans, the Borrower shall give
written notice (or telephone notice promptly confirmed in writing) substantially
in the form of Schedule 2.2(a)(i) (each a “Notice of Revolving Loan Borrowing”)
to the Administrative Agent not later than 12:00 Noon (Charlotte, North Carolina
time) (x) on the Business Day of the requested advance in the case of Base Rate
Loans and (y) on the second Business Day prior to the date of the requested
advance in the case of Eurocurrency Rate Loans denominated in Dollars. Each such
Notice of Borrowing shall be irrevocable and shall specify (i) that a Revolving
Loan is requested, (ii) the date of the requested advance (which shall be a
Business Day), (iii) the aggregate principal amount of Revolving Loans
requested, (iv) whether the Revolving Loans requested shall consist of Base Rate
Loans, Eurocurrency Rate Loans or a combination thereof and (v) if Eurocurrency
Rate Loans are requested, the Interest Periods with respect thereto. The
Administrative Agent shall as promptly as practicable give each Lender notice of
each requested Revolving Loan advance, of such Lender’s pro rata share thereof
and of the other matters covered in the Notice of Borrowing. In the case of a
Revolving Loans, each Lender shall make the amount of its Revolving Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Notice of Revolving Loan Borrowing. Upon satisfaction of the
applicable conditions set forth in Section 5.2, the Administrative Agent shall,
not later than 2:30 p.m. on such Business Day specified in the applicable Notice
of Revolving Loan Borrowing, make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Wells Fargo Bank with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.


(ii)    Swingline Loans. Each Borrowing of Swingline Loans shall be made upon
the Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $250,000 and integral multiples of
$100,000 in excess thereof, (ii) whether the Swingline Loans requested shall
consist of Base Rate Loans, Daily LIBOR Swingline Loans or a combination thereof
and (iii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swingline Lender
and the Administrative Agent of a written Notice of Swingline Loan Borrowing,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swingline Lender of any telephonic Notice of
Swingline Loan Borrowing, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Notice of Swingline Loan Borrowing and, if not, the
Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 1:00 p.m. on the date of the proposed
Borrowing of Swingline Loans (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.1(b), or (B) that one or more of the applicable
conditions specified in Section 5 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 1:30 p.m.
on the borrowing date specified in such Notice of Swingline Loan Borrowing, make
the amount of its Swingline Loan available to the Borrower.


(iii)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(A)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Issuing Lender (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the Issuing Lender and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such later date and time as the Administrative Agent and the Issuing Lender
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Issuing Lender:
(1) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (2) the amount thereof; (3) the expiry date thereof; (4) the
name and address of the beneficiary thereof; (5) the documents to be presented
by such beneficiary in case of any drawing thereunder; (6) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (7) the purpose and nature of the requested Letter of Credit and (8)
such other matters as the Issuing Lender may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Issuing Lender
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the Issuing Lender may require.
Additionally, the Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any LOC Documents,
as the Issuing Lender or the Administrative Agent may require. The Borrower’s
Obligations in respect of each Existing Letter of Credit, and each Lender’s
participation obligations in connection therewith, shall be governed by the
terms of this Credit Agreement. Wells Fargo Bank shall be the Issuing Lender on
all Letters of Credit issued after the Closing Date.


(B)    Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Commitment Percentage times the amount of such Letter of Credit.


(C)    If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Lender, the Borrower shall not be required to make a
specific request to the Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Lender to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Lender shall not
permit any such extension if (1) the Issuing Lender has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.1(c) or otherwise), or (2)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date (I)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (II) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.2
is not then satisfied, and in each case directing the Issuing Lender not to
permit such extension.


(D)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(b)    Minimum Amounts. Each Eurocurrency Rate Loan shall be in a minimum
aggregate principal amount of $5,000,000 and in integral multiples of $1,000,000
in excess thereof. Each Base Rate Loan (other than a Base Rate Loan comprising a
Swingline Loan) shall be in a minimum aggregate principal amount of $5,000,000
(or, if less, the remaining amount of the Aggregate Revolving Committed Amount)
and in integral multiples of $1,000,000 in excess thereof.


(c)    Information Not Provided. If in connection with any request for a
Revolving Loan, the Borrower shall fail to specify (i) an applicable Interest
Period in the case of a Eurocurrency Rate Loan, the Borrower shall be deemed to
have requested an Interest Period of one month, (ii) the currency of the
Revolving Loans to be borrowed, then the Revolving Loan so requested shall be
denominated in Dollars, or (iii) the type of loan requested, the Borrower shall
be deemed to have requested a Base Rate Loan. If in connection with any request
for a Swingline Loan, the Borrower shall fail to specify the type of Swingline
Loan requested, then such notice shall be deemed to be a request for a Base Rate
Loan.


(d)    Maximum Number of Eurocurrency Rate Loans. The Revolving Loans may be
comprised of no more than seven (7) Eurocurrency Rate Loans outstanding at any
time. For purposes hereof, Eurocurrency Rate Loans with separate or different
Interest Periods will be considered as separate Eurocurrency Rate Loans even if
their Interest Periods expire on the same date.


2.3    Interest.


Subject to Section 3.1, the Loans shall bear interest at a per annum rate,
payable in arrears on each applicable Interest Payment Date (or at such other
times as may be specified herein), as follows:


(a)    Revolving Loans.


(i)    Base Rate Loans. During such periods as Revolving Loans shall consist of
Base Rate Loans, the sum of the Base Rate plus the Applicable Percentage for
Base Rate Loans; and


(ii)    Eurocurrency Rate Loans. During such periods as Revolving Loans shall
consist of Eurocurrency Rate Loans, the sum of the Eurocurrency Rate plus the
Applicable Percentage for Eurocurrency Rate Loans.


(b)    Swingline Loans.


(i)    Base Rate Loans. During such periods as Swingline Loans shall consist of
Base Rate Loans, the sum of the Base Rate plus the Applicable Percentage for
Base Rate Loans; and


(ii)    Daily LIBOR Swingline Loans. During such periods as Swingline Loans
shall consist of Daily LIBOR Swingline Loans, the sum of the Daily LIBOR Rate
plus the Applicable Percentage for Daily LIBOR Swingline Loans.


2.4    Repayment.


The principal amount of all Loans of any Lender shall be due and payable in full
on the applicable Termination Date.


2.5    Notes.


The Revolving Loans and the Swingline Loans shall, at the request of a Lender,
be evidenced by the Revolving Notes.


2.6    Additional Provisions relating to Letters of Credit.


(a)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the Issuing Lender shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the Issuing Lender under a Letter of Credit to be
reimbursed in Dollars (each such date, an “Honor Date”), the Borrower shall
reimburse the Issuing Lender through the Administrative Agent in an amount equal
to the amount of such drawing. If the Borrower fails to so reimburse the Issuing
Lender by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Revolving Commitment Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Revolving Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2(b) for the principal amount of
Base Rate Loans, but subject to the conditions set forth in Section 5.2 (other
than the delivery of a Notice of Revolving Loan Borrowing). Any notice given by
the Issuing Lender or the Administrative Agent pursuant to this Section
2.6(a)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.6(a)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the Issuing Lender, in Dollars, at the
Administrative Agent’s Office for payments in an amount equal to its Revolving
Commitment Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent which date
will not be earlier than the Business Day following the Honor Date, whereupon,
subject to the provisions of Section 2.1(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Issuing Lender in Dollars.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Revolving Loans because the conditions set forth in Section 5.2
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the Issuing Lender an LOC Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which LOC Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.6(a)(ii) shall be
deemed payment in respect of its participation in such LOC Borrowing and shall
constitute an LOC Advance from such Lender in satisfaction of its participation
obligation under this Section 2.6.


(iv)    Until each Lender funds its Revolving Loan or LOC Advance pursuant to
this Section 2.6(a) to reimburse the Issuing Lender for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Revolving Commitment
Percentage of such amount shall be solely for the account of the Issuing Lender.


(v)    Each Lender’s obligation to make Revolving Loans or LOC Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 2.6(a), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.6(a) is subject to the conditions set forth in
Section 5.2 (other than delivery by the Borrower of a Notice of Revolving Loan
Borrowing). No such making of an LOC Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the Issuing Lender for the amount of
any payment made by the Issuing Lender under any Letter of Credit, together with
interest as provided herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.6(a) by the time
specified in Section 2.6(a)(ii), then, without limiting the other provisions of
this Credit Agreement, the Issuing Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Issuing Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
LOC Advance in respect of the relevant LOC Borrowing, as the case may be. A
certificate of the Issuing Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(b)    Repayment of Participations.


(i)    At any time after the Issuing Lender has made a payment under any Letter
of Credit and has received from any Lender such Lender’s LOC Advance in respect
of such payment in accordance with Section 2.6(a), if the Administrative Agent
receives for the account of the Issuing Lender any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of cash collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Revolving Commitment Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the Issuing Lender pursuant to Section 2.6(a)(i) is required to be returned
under any of the circumstances described in Section 11.2(b) (including pursuant
to any settlement entered into by the Issuing Lender in its discretion), each
Lender shall pay to the Administrative Agent for the account of the Issuing
Lender its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Credit Agreement.


(c)    Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
LOC Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement or any other Credit Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Credit Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Lender
or any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Credit Party or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.


(d)    Role of Issuing Lender. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or LOC Document. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Lender, the Administrative Agent, the Lenders, any of their
respective Related Parties nor any correspondent, participant or assignee of the
Issuing Lender shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.6(c); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the Issuing Lender, and the Issuing Lender may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
prove were caused by the Issuing Lender’s willful misconduct or gross negligence
or the Issuing Lender’s willful failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(e)    Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.


(f)    Standby Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage a Letter of Credit fee (the “Standby Letter of
Credit Fee”) in Dollars for each standby Letter of Credit equal to the
Applicable Percentage times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Standby Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the Issuing Lender pursuant to this Section 2.6 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Revolving
Commitment Percentages allocable to such Letter of Credit pursuant to Section
3.18(a)(iv), with the balance of such fee, if any, payable to the Issuing Lender
for its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.4. Standby Letter of Credit Fees shall
be (i) due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Percentage during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Standby Letter of Credit Fees shall accrue at the Default
Rate.


(g)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Lender. The Borrower shall pay directly to the Issuing Lender for its own
account a fronting fee in Dollars with respect to each Letter of Credit, at the
rate per annum equal to 0.125% of the daily amount available to be drawn under
such Letter of Credit and on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the last Business Day of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrower shall pay
directly to the Issuing Lender for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the Issuing Lender relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.


(h)    Conflict with LOC Documents. In the event of any conflict between the
terms hereof and the terms of any LOC Document, the terms hereof shall control.


(i)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


(j)    Reports. The Issuing Lender will provide to the Administrative Agent at
least quarterly, and more frequently upon request, a detailed summary report on
all Letters of Credit and the activity thereon, in form and substance acceptable
to the Administrative Agent. The Issuing Lender will provide copies of the
Letters of Credit to the Administrative Agent and the Lenders promptly upon
request.


2.7    Additional Provisions relating to Swingline Loans.


(a)    Refinancing of Swingline Loans.


(i)    The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorize the
Swingline Lender to so request on its behalf), that each Lender make a Base Rate
Loan in an amount equal to such Lender’s Revolving Commitment Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Notice of Revolving Loan
Borrowing for purposes hereof) and in accordance with the requirements of
Section 2.2, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.2 (other than the delivery of a Notice of Revolving Loan Borrowing)
and provided that, after giving effect to such Borrowing, the Outstanding Amount
of Revolving Obligations shall not exceed the Aggregate Revolving Committed
Amount. The Swingline Lender shall furnish the Borrower with a copy of the
applicable Notice of Revolving Loan Borrowing promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its Revolving Commitment Percentage of the amount specified in such Notice of
Revolving Loan Borrowing available to the Administrative Agent in Same Day Funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Notice of Revolving Loan Borrowing,
whereupon, subject to Section 2.7(a)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Swingline Lender.


(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.7(a)(i), the request
for Base Rate Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Lenders fund
its risk participation in the relevant Swingline Loan and each Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.7(a)(i) shall be deemed payment in respect of such participation.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.7(a) by the time
specified in Section 2.7(a)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of the Swingline Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.


(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.7(a) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.7(a) is subject to the
conditions set forth in Section 5.2. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay
Swingline Loans, together with interest as provided herein.


(b)    Repayment of Participations.


(i)    At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Swingline Lender.


(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.2(b) (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.


(c)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.7 to refinance such Lender’s Revolving
Commitment Percentage of any Swingline Loan, interest in respect of such
Revolving Commitment Percentage shall be solely for the account of the Swingline
Lender.


(d)    Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.


2.8    [Reserved]


2.9    [Reserved]


2.10    Increase in Commitments.


(a)At any time following the Closing Date, the Borrower may by written notice to
the Administrative Agent elect to request the establishment of:
(i)one or more incremental term loan commitments (any such incremental term loan
commitment, an “Incremental Term Loan Commitment”) to make one or more term
loans (any such additional term loans, an “Incremental Term Loan”); or
(ii)one or more increases in the Revolving Commitments (any such increase, an
“Incremental Revolving Commitment” and, together with the Incremental Term Loan
Commitments, the “Incremental Loan Commitments”) to make additional revolving
credit loans under this Agreement (any such increase, an “Incremental Revolving
Credit Increase” and, together with the Incremental Term Loans, the “Incremental
Loans ”);
provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$250,000,000 and (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to Administrative Agent. The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment. Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:
(A)no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Loan Commitment and (2) the
making of any Incremental Loans pursuant thereto;
(B)the Administrative Agent and the Lenders shall have received from the
Borrower a Pro Forma Compliance Certificate demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower is in
compliance with the financial covenants set forth in Section 7.10 based on the
financial statements most recently delivered pursuant to Section 7.1(a) or
7.1(b), as applicable, both before and after giving effect (on a pro forma
basis) to (x) any Incremental Loan Commitment, (y) the making of any Incremental
Loans pursuant thereto (with any Incremental Loan Commitment being deemed to be
fully funded) and (z) any Permitted Acquisition consummated in connection
therewith;
(C)each of the representations and warranties contained in Section 6 shall be
true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects, on such Increased Amount Date with the same effect
as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date);
(D)the proceeds of any Incremental Loans shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);
(E)each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis;
(F)    in the case of each Incremental Term Loan (the terms of which shall be
set forth in a Lender joinder agreement), such Incremental Term Loan will mature
and amortize in a manner reasonably acceptable to the Administrative Agent, the
Incremental Lenders making such Incremental Term Loan and the Borrower, but will
not in any event have a shorter weighted average life to maturity than the
remaining weighted average life to maturity of any prior Incremental Term Loan
or a maturity date earlier than the latest Termination Date then in effect for
any prior Incremental Term Loan or any Revolving Loan and except as provided
above, all other terms and conditions applicable to any Incremental Term Loan
shall be reasonably satisfactory to the Administrative Agent and the Borrower;
(G)    in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in a Lender joinder agreement):
(x)    such Incremental Revolving Credit Increase shall mature on the latest
Termination Date then in effect, shall bear interest and be entitled to fees
(excluding, for the avoidance of doubt, customary upfront fees), in each case at
the rate applicable to the Revolving Loans, and shall be subject to the same
terms and conditions as the Revolving Loans;
(y)    the outstanding Revolving Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increase) in accordance with their revised Revolving Commitment Percentages (and
the Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) agree to make all payments and adjustments necessary
to effect such reallocation and the Borrower shall pay any and all costs
required pursuant to Section 3.12 in connection with such reallocation as if
such reallocation were a repayment); and
(z)    except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increase shall, except to the
extent otherwise provided in this Section 2.10, be identical to the terms and
conditions applicable to the Revolving Loans under this Agreement;
(H)    any Incremental Lender with an Incremental Revolving Credit Increase
shall be entitled to the same pro rata voting rights as the existing Lenders
under this Agreement and any Extensions of Credit made in connection with each
Incremental Revolving Credit Increase shall receive proceeds of prepayments on
the same pro rata basis as the other Revolving Credit Loans made hereunder;
(I)    such Incremental Loan Commitments shall be effected pursuant to one or
more Lender joinder agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lender (which Lender joinder
agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.10); and
(J)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Loan and/or Incremental Term Loan Commitment)
reasonably requested by Administrative Agent in connection with any such
transaction.
(b)    The Incremental Lenders shall be included in any determination of the
Required Lenders, and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.
(c)    On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.
(d)    On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Lender hereunder with respect to such Incremental Revolving Credit Commitment.
2.11    Extension of Termination Date.


(a)    Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not later than ninety (90) days
prior to the first, second and/or third anniversary of the Closing Date (each,
an “Extension Date”), request that each Lender extend such Lender’s Termination
Date for an additional year from the Termination Date then in effect hereunder
(the “Existing Termination Date”); provided that no more than three extensions
under this Section 2.11 may be permitted. Notwithstanding the foregoing to the
contrary, from and after the Second Amendment Effective Date, no extensions
shall be available to the Borrower pursuant to this Section 2.11.


(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is fifteen (15) Business Days from
the date which such Lender received notice from the Administrative Agent of the
Borrower’s request for an extension of the Existing Termination Date, advise the
Administrative Agent whether or not such Lender agrees to such extension. Each
Lender that determines not to so extend its Termination Date (a “Non‑Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date), and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non‑Extending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.


(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section 2.11 no
later than the date that is fifteen (15) days prior to the applicable Extension
Date (or, if such date is not a Business Day, on the next preceding Business
Day).
    
(d)    Additional Commitment Lenders. The Borrower shall have the right on or
before the Extension Date (effective as of the Extension Date) to replace the
Commitments of any Non‑Extending Lenders with, and at its option add as
“Lenders” under this Credit Agreement, one or more Eligible Assignees (each, an
“Additional Commitment Lenders”) as provided in Section 11.18, each of which
Additional Commitment Lenders shall have entered into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the applicable Extension Date, undertake a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date).


(e)    Effect of Extension. Effective as of the Extension Date, the Termination
Date of each of the Lenders that have agreed to extend their Termination Date
(each, an “Extending Lender”) and of each Additional Commitment Lender shall be
extended to the date falling one year after the Existing Termination Date
(except that, if such date is not a Business Day, such Termination Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement; provided, however, that there shall be no change in the Termination
Date of any Non-Extending Lender and on such Termination Date of any
Non-Extending Lender, such Non-Extending Lender’s outstanding Revolving Loans
shall be paid in full together with accrued and unpaid interest thereon and
accrued and unpaid fees due it hereunder and such Non-Extending Lender’s
obligations in respect of outstanding Letters of Credit and Swingline Loans
shall terminate.


(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Lender unless:


(i)    no Default or Event of Default exists on the date of such extension and
after giving effect thereto; and


(ii)    the representations and warranties contained in Section 6 and the other
Credit Documents are true and correct in all material respects on and as of the
Extension Date, except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true and correct in all respects, on
such Extension Date with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct as of such earlier date).


(g)    to the extent the Commitments of any Non-Extending Lender shall not be
replaced with Commitments from one or more Additional Commitment Lenders on the
applicable Extension Date as provided for in Section 2.11(d), and thus there
shall be no change in the applicable Termination Date for such Non-Extending
Lender, it is understood and agreed that (x) the Borrower shall repay Loans
outstanding on the applicable Termination Date of any such Non-Extending Lender
(and pay any additional amounts required pursuant to Section 3.12) to the extent
necessary to repay, nonratably, the Loans of all Non-Extending Lenders and the
pro rata shares of the remaining Lenders shall be revised effective as of such
date, (y) on such applicable Termination Date, the Commitments of the
Non-Extending Lenders will be permanently terminated and the Aggregate
Commitments on and after such date will be equal to the Commitments of the
remaining Lenders and (z) to the extent that the outstanding Obligations as of
such date (after giving effect to the repayment in full of each such
Non-Extending Lender) exceed the Aggregate Commitments then in effect (after
giving effect to the termination of the Commitments of all Non-Extending
Lenders), the Borrower shall immediately prepay Loans and/or Cash Collateralize
the LOC Obligations in an aggregate amount equal to such excess.


(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 3.14 and Section 11.6 to the contrary.


SECTION 3

OTHER PROVISIONS RELATING TO CREDIT FACILITY


3.1    Default Rate.


(a)    Upon the occurrence and during the continuance of any Event of Default
pursuant to Sections 9.1(a) or 9.1(f), the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.


(b)    Upon the request of the Required Lenders, while any other Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(c)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


3.2    Conversion.


The Borrower shall have the option, on any Business Day, to extend existing
Eurocurrency Rate Loans into a subsequent Interest Period or to convert
Revolving Loans of one type into Revolving Loans of another type; provided,
however, that (i) except as provided in Section 3.7, Eurocurrency Rate Loans may
be converted into Base Rate Loans only on the last day of an Interest Period
applicable thereto, (ii) Eurocurrency Rate Loans may be extended, and Base Rate
Loans may be converted into Eurocurrency Rate Loans, only if no Default or Event
of Default is in existence on the date of extension or conversion, (iii)
Revolving Loans extended as, or converted into, Eurocurrency Rate Loans shall be
in such minimum amounts as provided in Section 2.2(b), and (iv) any request for
extension of or conversion to a Eurocurrency Rate Loan which shall fail to
specify an Interest Period shall be deemed to be a request for an Interest
Period of one month. Each such extension or conversion shall be effected by the
Borrower by giving written notice (or telephone notice promptly confirmed in
writing) to the Administrative Agent substantially in the form of Schedule 3.2
(a “Notice of Extension/Conversion”) prior to 10:00 A.M. (Charlotte, North
Carolina time) on (x) the same Business Day of, in the case of Base Rate Loans
and (y) on the second Business Day prior to, in the case of Eurocurrency Rate
Loans the date of the proposed extension or conversion, specifying the date of
the proposed extension or conversion, the Revolving Loans to be so extended or
converted, the types of Revolving Loans into which such Revolving Loans are to
be converted and, if appropriate, the applicable Interest Periods with respect
thereto. Each request for extension or conversion to any Eurocurrency Rate Loan
shall be deemed to be a reaffirmation by the Borrower that no Default or Event
of Default then exists. In the event the Borrower fails to request extension of
or conversion to any Eurocurrency Rate Loan in accordance with this Section, or
any such conversion or extension is not permitted or required by this Section,
then such Revolving Loans shall be automatically converted into Base Rate Loans
at the end of their Interest Period. The Administrative Agent shall give each
Lender notice as promptly as practicable of any such proposed conversion
affecting any Revolving Loans.


3.3    Termination of Commitments.


The Borrower may from time to time permanently reduce the Aggregate Revolving
Committed Amount in whole or in part (in minimum principal amounts of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof) upon
three (3) Business Days’ prior written notice to the Administrative Agent
provided that after giving effect to any voluntary reduction the aggregate
amount of Revolving Obligations shall not exceed the Aggregate Revolving
Committed Amount, as reduced.


3.4    Prepayments.


(a)    Voluntary Prepayments. The Borrower shall have the right to prepay Loans
in whole or in part from time to time without premium or penalty; provided,
however, that (A) Eurocurrency Rate Loans may only be prepaid (y) on the last
day of the Interest Period applicable thereto or (z) on a day that is not the
last day of an Interest Period applicable thereto if the Borrower pays to the
applicable Lenders any amounts due under Section 3.12, and (B) each such partial
prepayment shall be in a minimum principal amount of $5,000,000 and in integral
multiples of $1,000,000 in excess thereof (or the amount then outstanding, if
less). Amounts prepaid on the Loans may be reborrowed in accordance with the
provisions hereof.


(b)    Mandatory Prepayments. If at any time (i) the aggregate principal amount
of Revolving Obligations shall exceed the Aggregate Revolving Committed Amount,
(ii) the aggregate principal amount of Swingline Loans shall exceed the
Swingline Committed Amount or (iii) the aggregate principal amount of LOC
Obligations shall exceed the LOC Committed Amount, then in any such instance the
Borrower shall immediately make payment on the Loans and/or to a cash collateral
account in respect of LOC Obligations in an amount sufficient to eliminate the
difference, provided, that the Borrower may, with respect to clauses (ii) and
(iii) above, utilize a borrowing of Revolving Loans or Swingline Loans to the
extent the conditions of Section 5.2 are satisfied for such payment or cash
collateral if the incurrence of such Loans would not cause the aggregate
principal amount of Revolving Obligations to exceed the Aggregate Revolving
Committed Amount or the aggregate principal amount of Swingline Loans to exceed
the Swingline Committed Amount.


(c)    Application. Unless otherwise specified by the Borrower, prepayments on
the Revolving Obligations shall be applied first to Daily LIBOR Swingline Loans,
then to Base Rate Loans and then to Eurocurrency Rate Loans in direct order of
Interest Period.


(d)    Notice. The Borrower will provide notice to the Administrative Agent of
any prepayment by 10:00 a.m. (Charlotte, North Carolina time) on the date of
prepayment.


3.5    Fees.


(a)    Unused Fee. In consideration of the Commitments, the Borrower agrees to
pay to the Administrative Agent for the ratable benefit of the Lenders a fee
(the “Unused Fee”), in Dollars, for the period from the Closing Date to the last
Termination Date equal to the Applicable Percentage per annum on the actual
daily unused amount of the Aggregate Revolving Committed Amount for the
applicable period. The Unused Fee shall be payable quarterly in arrears on the
last Business Day of each March, June, September and December for the
immediately preceding quarter (or a portion thereof) beginning with the first
such date to occur after the Closing Date and on each Termination Date. For
purposes of computation of the Unused Fee, (a) LOC Obligations shall be counted
toward and considered usage of the Aggregate Revolving Committed Amount and (b)
Swingline Loans shall not be counted toward nor considered usage of the
Aggregate Revolving Committed Amount.


(b)    Administrative Agent’s Fee. The Borrower agrees to pay, in Dollars, to
the Administrative Agent, for its own account, the administrative and other fees
referred to in the Engagement Letter.


3.6    Capital Adequacy.


If any Lender reasonably determines that any Change in Law affecting such Lender
or any Applicable Lending Office of such Lender or such Lender’s parent company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s (including, for purposes hereof,
the parent company of such Lender) capital as a consequence of its commitments
or obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy and
liquidity), then, upon written notice from such Lender to the Borrower, the
Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction. Such notice shall be
accompanied by a statement as to the amount of such compensation and include a
reasonably detailed summary of the basis for such demand with reasonably
detailed calculations. Each determination by any such Lender of amounts owing
under this Section shall be reasonable and shall, absent manifest error, be
conclusive and binding on the parties hereto.


3.7    Limitation on Eurocurrency Rate Loans.


If on or prior to the first day of any Interest Period for any Eurocurrency Rate
Loan:


(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that by reason of circumstances affecting the
relevant market arising after the Closing Date, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period; or


(b)    the Required Lenders determine (which determination shall be conclusive
absent manifest error) and notify the Administrative Agent that the Eurocurrency
Rate will not adequately and fairly reflect the cost to the Lenders of funding
Eurocurrency Rate Loans for such Interest Period (other than any such
determination based on Taxes);


then the Administrative Agent shall give the Borrower prompt notice thereof, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional Eurocurrency Rate Loans, continue Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans.


3.8    Illegality.


Notwithstanding any other provision of this Credit Agreement, in the event that
it becomes unlawful for any Lender (or its Applicable Lending Office) to make,
maintain, or fund Eurocurrency Rate Loans hereunder, then such Lender shall
promptly notify the Borrower thereof and such Lender’s obligation to make or
continue Eurocurrency Rate Loans and to convert Base Rate Loans into
Eurocurrency Rate Loans in the affected currency shall be suspended until such
time as such Lender may again make, maintain, and fund Eurocurrency Rate Loans
(in which case the provisions of Section 3.10 shall be applicable).


3.9    Requirements of Law.


If any Change in Law shall:


(i)    impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than Taxes) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities or
commitments of, such Lender (or its Applicable Lending Office), including the
Commitment of such Lender hereunder; or


(ii)    impose on such Lender (or its Applicable Lending Office) or the London
interbank market any other condition (other than Taxes) affecting this Credit
Agreement or its Notes or any of such extensions of credit or liabilities or
commitments; or


(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein; or


(iv)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


and any Lender reasonably determines that the result of any of the foregoing is
to increase the cost to such Lender (or its Applicable Lending Office) of
making, converting into, continuing, or maintaining any Eurocurrency Rate Loans
or to reduce any sum received or receivable by such Lender (or its Applicable
Lending Office) under this Credit Agreement or its Notes with respect to any
Eurocurrency Rate Loans, then the Borrower shall pay to such Lender within
thirty (30) days of written demand therefor setting forth in reasonable detail
such amount or amounts as will compensate such Lender for such increased cost or
reduction. If any Lender requests compensation by the Borrower under this
Section 3.9, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.10 shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested. Each Lender shall promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section 3.9 and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to it. Any Lender claiming compensation under this Section 3.9
shall furnish to the Borrower and the Administrative Agent a statement setting
forth the additional amount or amounts to be paid to it hereunder (including a
reasonably detailed summary of the basis for such amounts with reasonably
detailed calculations) which shall be conclusive in the absence of manifest
error. In determining such amount, such Lender may use any reasonable averaging
and attribution methods.


3.10    Treatment of Affected Loans.


If the obligation of any Lender to make any Eurocurrency Rate Loan or to
continue, or to convert Base Rate Loans into, Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.8 or 3.9 hereof, such Lender’s Eurocurrency Rate
Loans shall be automatically converted into Base Rate Loans on the last day(s)
of the then current Interest Period(s) for such Eurocurrency Rate Loans (or, in
the case of a conversion required by Section 3.8 hereof, on such earlier date as
such Lender may specify to the Borrower with a copy to the Administrative Agent)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.8 or 3.9 hereof that gave rise to such
conversion no longer exist:


(a)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and


(b)    all Loans that would otherwise be made or continued by such Lender as
Eurocurrency Rate Loans shall be made or continued instead as Base Rate Loans,
and all Base Rate Loans of such Lender that would otherwise be converted into
Eurocurrency Rate Loans shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.8 or 3.9 hereof that gave
rise to the conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.10 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.


3.11    Taxes.


(a)    Defined Terms. For purposes of this Section 3.11, the term “Lender”
includes any Issuing Lender and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
except to the extent that such Indemnified Taxes are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of the Recipient. A certificate
as to the amount of such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.3(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. Upon the request of the Administrative Agent, after
any payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 3.11, such Credit Party shall deliver to the Administrative Agent
as soon as practical after receiving such request, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.11(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Schedule 3.11-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “Withholding Tax Compliance Certificate”) and (y) executed originals of
IRS Form W-8BEN or W-8BEN-E; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a Withholding Tax Compliance Certificate substantially in the form of
Schedule 3.11-2 or Schedule 3.11-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a Withholding Tax Compliance Certificate substantially in the
form of Schedule 3.11-4 on behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (whether
received in cash or as an overpayment applied to offset an amount of Tax
otherwise due and payable) of any Taxes as to which it has been indemnified
pursuant to this Section 3.11 (including by the payment of additional amounts
pursuant to Section 3.11(b)), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. If the Borrower reasonably believes that any Indemnified Taxes were
not correctly or legally asserted, the applicable Recipient, upon the request of
the Borrower and at the expense of the Borrower, will use reasonable efforts to
cooperate with the Borrower to obtain a refund of such Indemnified Taxes so long
as such efforts would not, in the sole determination of such Recipient, result
in any additional costs or expenses or be otherwise disadvantageous to such
Recipient. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Claim Period. Notwithstanding anything to the contrary in Section 3.11(a)
or Section 3.11(b), if any Recipient requests indemnification or compensation
for Indemnified Taxes pursuant to this Section 3.11 more than one hundred eighty
(180) days after the earlier of (i) the date on which such Recipient makes
payment of such Indemnified Taxes, and (ii) the date on which the Recipient
receives written notice from the applicable Governmental Authority demanding
payment of such Indemnified Taxes, then the Credit Parties shall not be
obligated to indemnify or reimburse such Recipient for such Indemnified Taxes.
(j)    Survival. Each party’s obligations under this Section 3.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
3.12    Compensation.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)    The assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 11.18.


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract (but excluding any loss of anticipated profits). For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.12, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the applicable offshore Dollar interbank market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.


3.13    Pro Rata Treatment.


Except to the extent otherwise provided herein:


(a)    Loans and Letters of Credit. Each Revolving Loan advance, each payment or
prepayment of principal of any Revolving Loan (other than Swingline Loans) or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of interest on the Revolving Loans or reimbursement obligations arising
from drawings under Letters of Credit, each payment of Unused Fees, each payment
of the Standby Letter of Credit Fee, each reduction of the Aggregate Revolving
Committed Amount and each conversion or extension of any Revolving Loan (other
than Swingline Loans), shall be allocated pro rata among the Lenders in
accordance with the respective Revolving Commitment Percentages.


(b)    Advances.


(i)    No Lender shall be responsible for the failure or delay by any other
Lender in its obligation to make its ratable share of a borrowing hereunder,
except for adjustments provided in Section 3.18(a)(iv) to the Revolving
Commitment Percentage of each Lender that is not a Defaulting Lender; provided,
however, that the failure of any Lender to fulfill its obligations hereunder
shall not relieve any other Lender of its obligations hereunder.


(ii)    Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:


(A)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in Same Day Funds, at the
Overnight Rate from time to time in effect; and


(B)    if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Overnight Rate from time to time in
effect. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing.


Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights that the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder. A notice of the Administrative Agent to any Lender with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


3.14    Sharing of Payments.


The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan, LOC Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a Participation Interest in such Loans, LOC Obligations and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a Participation Interest theretofore sold,
return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such Participation Interest as fully as if such
Lender were a holder of such Loan, LOC Obligations or other obligation in the
amount of such Participation Interest. Except as otherwise expressly provided in
this Credit Agreement, if any Lender or the Administrative Agent shall fail to
remit to the Administrative Agent or any other Lender an amount payable by such
Lender or the Administrative Agent to the Administrative Agent or such other
Lender pursuant to this Credit Agreement on the date when such amount is due,
such payments shall be made together with interest thereon for each date from
the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Overnight Rate. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 3.14 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.14 to share in the benefits of any recovery
on such secured claim.


3.15    Payments, Computations, Retroactive Adjustments of Applicable
Percentage, Etc.


(a)    Generally. All payments hereunder and under any other Credit Document
shall be made by the Borrower without condition or deduction for any
counterclaim, defense, recoupment or setoff of any kind. Except as otherwise
specifically provided herein, all payments made by a Credit Party hereunder
shall be made to the Administrative Agent in Dollars in Same Day Funds, at the
Administrative Agent’s office specified in Section 11.1. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. All payments
shall be received by the Administrative Agent not later than 2:00 P.M.
(Charlotte, North Carolina time) on the date when due in the case of payments in
Dollars. Payments received after such time shall be deemed to have been received
on the next succeeding Business Day. The Administrative Agent may (but shall not
be obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Borrower or any other Credit Party
maintained with the Administrative Agent (with notice to the Borrower or such
other Credit Party). The Borrower shall, at the time it makes any payment under
this Credit Agreement, specify to the Administrative Agent the Loans, LOC
Obligations, Fees, interest or other amounts payable by the Borrower hereunder
to which such payment is to be applied (and in the event that it fails so to
specify, or if such application would be inconsistent with the terms hereof, the
Administrative Agent shall distribute such payment to the Lenders in such manner
as the Administrative Agent may determine to be appropriate in respect of
obligations owing by the Borrower hereunder, subject to the terms of Section
3.13(a)). The Administrative Agent will distribute such payments to such
Lenders, if any such payment is received prior to 2:00 P.M. (Charlotte, North
Carolina time) on a Business Day in like funds as received prior to the end of
such Business Day and otherwise the Administrative Agent will distribute such
payment to such Lenders on the next succeeding Business Day. Whenever any
payment hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
(subject to accrual of interest and Fees for the period of such extension),
except that in the case of Eurocurrency Rate Loans, if the extension would cause
the payment to be made in the next following calendar month, then such payment
shall instead be made on the next preceding Business Day. Except as expressly
provided otherwise herein, all computations of interest and fees shall be made
on the basis of actual number of days elapsed over a year of 360 days, except
with respect to computation of interest on Base Rate Loans, which shall be
calculated based on a year of 365 or 366 days, as appropriate. Interest shall
accrue from and include the date of borrowing, but exclude the date of payment.


(b)    Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default and upon the exercise of remedies
in accordance with Section 9.2, all amounts collected or received on or in
respect of the Obligations (or other amounts owing under the Credit Documents or
other documentation in respect of the Obligations in connection therewith) shall
be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights and remedies of the Lenders under
the Credit Documents made with respect thereto;


SECOND, to payment of any fees owed to the Administrative Agent in its capacity
as such under the Credit Documents;


THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders hereunder in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Obligations owing to such Lender;


FOURTH, to the payment of all accrued interest and fees on or in respect of the
Obligations;


FIFTH, to the payment of the outstanding principal amount of the Obligations
hereunder (including the payment or cash collateralization of the outstanding
LOC Obligations), and including with respect to any Swap Contract or Treasury
Management Agreement, any other payments due under such Swap Contract or
Treasury Management Agreement and any interest accrued thereon;


SIXTH, to all other Obligations hereunder and other obligations which shall have
become due and payable under the Credit Documents otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and


SEVENTH, to the payment of the surplus, if any, to the Borrower.


In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) except as otherwise provided, the Lenders shall
receive amounts ratably in accordance with their respective pro rata share
(based on the proportion that the then outstanding Obligations held by such
Lenders bears to the aggregate amount of the Obligations then outstanding) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above; and (iii) to the extent that any amounts available for
distribution pursuant to clause “FIFTH” above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
the Administrative Agent in a cash collateral account and applied (A) first, to
reimburse the Issuing Lender for any drawings under such Letters of Credit and
(B) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clauses “FOURTH”, “FIFTH” and “SIXTH”
above in the manner provided in this Section 3.15(b).


(c)    Retroactive Adjustments of Applicable Percentage. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
or for any other reason, the Borrower or the Lenders determine that (i) the
Consolidated Total Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate at the time so calculated and (ii) a proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the Issuing Lender, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code, automatically and without further action by the Administrative Agent, any
Lender or the Issuing Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the Issuing Lender, as the
case may be, under Section 2.6(a)(iii), 2.6(f) or 3.1 or under Section 9. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Revolving Committed Amount and the repayment of all other Obligations
hereunder, so long as such inaccuracy is discovered earlier than the date that
is one (1) year following the termination of this Agreement and the Commitments
hereunder.


3.16    Evidence of Debt.


(a)    Each Lender shall maintain an account or accounts evidencing each Loan
made by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.


(b)    The Administrative Agent shall maintain the Register pursuant to Section
11.3(c), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount, type and Interest Period of
each such Loan hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from or for the
account of any Credit Party and each Lender’s share thereof. The Administrative
Agent will make reasonable efforts to maintain the accuracy of the subaccounts
referred to in the preceding sentence and to promptly update such subaccounts
from time to time, as necessary.


(c)    The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.16 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Credit Parties
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Credit Parties to repay the Obligations and other amounts
owing to such Lender.


3.17    Certain Limitations.


(a)    If any Lender requests compensation or indemnification from the Borrower
under Section 3.6, 3.9 or 3.11, then such Lender will agree to use reasonable
efforts to change the jurisdiction of its Applicable Lending Office so as to
eliminate or reduce any such additional payment which may thereafter accrue if
such change, in the reasonable judgment of such Lender, is not otherwise
disadvantageous to such Lender.


(b)    If any Lender requests compensation or indemnification from the Borrower
under Section 3.6, 3.9 or 3.12 more than ninety (90) days after the Lender had
knowledge of the occurrence of the event giving rise to the compensation or
indemnification, the Borrower shall not be obligated to reimburse the Lender for
amounts incurred prior to the date on which the Borrower receives such demand
for compensation or indemnification, except that, in the case of requests for
compensation or indemnification from the Borrower under Section 3.6 or 3.9, if
the Change in Law giving rise to such compensation or indemnification is
retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof.


3.18    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 11.6.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.2), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Lender
or Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the Issuing Lender or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Credit Agreement, as determined by the Administrative Agent;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Credit Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; and eighth, to that Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LOC
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or LOC Borrowings were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LOC Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LOC Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 3.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any unused fee pursuant to Section 3.5(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Standby
Letter of Credit Fees as provided in Section 2.6(f).


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.1, 2.4, 2.6 or 2.7 the “Revolving Commitment Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Revolving
Commitment Percentages (without giving effect to Section 3.18(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


3.19    Cash Collateral.


(a)    Certain Credit Support Events. (i) Upon the request of the Administrative
Agent or the Issuing Lender (A) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an LOC Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any
LOC Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all LOC
Obligations.


(ii) At any time that there shall exist a Defaulting Lender, immediately upon
the request of the Administrative Agent, the Issuing Lender or the Swingline
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 3.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).


(iii)     If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all LOC Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrower shall Cash Collateralize the LOC
Obligations in an amount equal to the amount by which the Outstanding Amount of
all LOC Obligations exceeds the Letter of Credit Sublimit.


(iv)    The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo Bank. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grant to
(and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Lender and the Lenders (including the
Swingline Lender), and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.19(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.


(c)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 3.19 or
Sections 2.1, 2.4, 2.6, 2.7, 3.18 or 9.2 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
LOC Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.3(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and following application as provided in this Section 3.19 may be
otherwise applied in accordance with Section 9.2), and (y) the Person providing
Cash Collateral and the Issuing Lender or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.


SECTION 4

GUARANTY


4.1    The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender
and each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement with any Credit Party or any Subsidiary, and the
Administrative Agent, as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor (other than the Borrower) under this Credit
Agreement and the other Credit Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any applicable state law.


4.2    Obligations Unconditional.


The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Contracts or a
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Section 4 until
such time as the Lenders (and any Affiliates of Lenders entering into Swap
Contracts or Treasury Management Agreements) have been paid in full in respect
of all Obligations, all Commitments under this Credit Agreement have been
terminated and no Person or Governmental Authority shall have any right to
request any return or reimbursement of funds from the Lenders in connection with
monies received under the Credit Documents, Swap Contracts or Treasury
Management Agreements between any Credit Party and any Lender, or any Affiliate
of a Lender. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder which shall remain absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)    any of the acts mentioned in any of the provisions of any of the Credit
Documents, Swap Contracts or Treasury Management Agreements between any Credit
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Credit Documents, Swap Contracts or Treasury
Management Agreements shall be done or omitted;


(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents, any Swap Contracts or Treasury
Management Agreements between any Credit Party and any Lender, or any Affiliate
of a Lender, or any other agreement or instrument referred to in the Credit
Documents or such Swap Contracts or Treasury Management Agreements shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;


(d)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor);


(e)    any change in the corporate existence or structure of the Borrower;


(f)    any claims or set-off rights that the Guarantor may have against the
Borrower or any Lender; and


(g)    any law or regulation of any jurisdiction or any event affecting any term
of a guaranteed obligation.


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents or any other document relating to
the Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations (including, without limitation, any rights
under Sections 26-7, 26-8 or 26-9 of the North Carolina General Statutes).


4.3    Reinstatement.


The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.


4.4    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.


4.5    Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1.


4.6    Rights of Contribution.


The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.6 shall be subordinate
and subject in right of payment to the prior payment in full to the
Administrative Agent and the Lenders of the Obligations, and none of the
Guarantors shall exercise any right or remedy under this Section 4.6 against any
other Guarantor until payment and satisfaction in full of all of Obligations.
For purposes of this Section 4.6, (a) “Guaranteed Obligations” shall mean any
obligations arising under the other provisions of this Section 4; (b) “Excess
Payment” shall mean the amount paid by any Guarantor in excess of its Pro Rata
Share of any Guaranteed Obligations; (c) “Pro Rata Share” shall mean, for any
Guarantor in respect of any payment of Guaranteed Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Guaranteed
Obligations of (i) the amount by which the aggregate present fair salable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of all of the Credit Parties exceeds the
amount of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Credit Parties hereunder) of the Credit Parties; provided, however, that, for
purposes of calculating the Pro Rata Shares of the Guarantors in respect of any
payment of Guaranteed Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment; and (d) “Contribution Share”
shall mean, for any Guarantor in respect of any Excess Payment made by any other
Guarantor, the ratio (expressed as a percentage) as of the date of such Excess
Payment of (i) the amount by which the aggregate present fair salable value of
all of its assets and properties exceeds the amount of all debts and liabilities
of such Guarantor (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Credit Parties other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Credit Parties) of the Credit Parties other
than the maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment. This Section 4.6 shall not be deemed to
affect any right of subrogation, indemnity, reimbursement or contribution that
any Guarantor may have under applicable Law against the Borrower in respect of
any payment of Guaranteed Obligations. Notwithstanding the foregoing, all rights
of contribution against any Guarantor shall terminate from and after such time,
if ever, that such Guarantor shall be relieved of its obligations pursuant to
Section 8.4.


4.7    Guarantee of Payment; Continuing Guarantee.


The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.


SECTION 5

CONDITIONS PRECEDENT


5.1    Conditions to Closing.


The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Extensions of Credit shall be subject to satisfaction of the
following conditions (in form and substance acceptable to the Lenders):


(a)    Executed Credit Documents. Receipt by the Administrative Agent of (i)
multiple counterparts of this Credit Agreement, (ii) multiple counterparts of
the Pledge Agreement, (iii) a Revolving Note for each Lender requesting one and
(iv) multiple counterparts of each other Credit Document, in each case executed
by a duly authorized officer of each party thereto and in each case conforming
to the requirements of this Credit Agreement.


(b)    Legal Opinions. Receipt by the Administrative Agent of multiple
counterparts of opinions of outside counsel for the Credit Parties relating to
the Credit Documents and the transactions contemplated therein.


(c)    Financial Information. Receipt by the Lenders of the financial statements
described in Section 6.7 and such other financial information regarding the
Credit Parties as may be requested by, and in each case in form and substance
satisfactory to, the Administrative Agent and the Lenders.


(d)    Corporate Documents. Receipt by the Administrative Agent of the following
(or their equivalent) for each of the Credit Parties:


(i)    Charter Documents. Copies of the articles or certificates of
incorporation or other charter documents of such Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.


(ii)    Bylaws. A copy of the bylaws, operating agreement or equivalent of such
Credit Party certified by a secretary or assistant secretary of such Credit
Party to be true and correct and in force and effect as of the Closing Date.


(iii)    Resolutions. Copies of resolutions of the board of directors (or an
authorized executive committee, if applicable) of such Credit Party approving
and adopting the Credit Documents to which it is a party, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of such Credit Party to be true and
correct and in force and effect as of the Closing Date.


(iv)    Good Standing. Certificates of good standing, existence or its
equivalent certified as of a recent date by the appropriate governmental
authorities of the state of incorporation, the state of the location of the
principal place of business, and each other state in which the failure to so
qualify and be in good standing could reasonably be expected to have a Material
Adverse Effect, or confirmation of such in writing by CT Corporation in a form
acceptable to the Administrative Agent.


(v)    Officer’s Certificate. An officer’s certificate for each of the Credit
Parties dated as of the Closing Date substantially in the form of Schedule
5.1(e) with appropriate insertions and attachments.


(e)    Personal Property Collateral.


(i)     UCC Searches. (A) Searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Credit Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens and (B) tax lien and
judgment searches; and


(ii)     UCC Financing Statements. Completed UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral.


(f)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Credit Documents and
all applicable waiting periods shall have expired without any action being taken
by any Person that could reasonably be expected to restrain, prevent or impose
any material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.


(g)    Officer’s Closing Certificates. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, in form and substance satisfactory to the
Administrative Agent, stating that, (i) since June 30, 2014, there has not
occurred a Material Adverse Effect with respect to the Borrower, or any event,
condition or contingency that could reasonably expected to have a Material
Adverse Effect and (ii) immediately after giving effect to the initial Loans
made and any Letters of Credit issued on the Closing Date, (A) no Default or
Event of Default exists and (B) all representations and warranties contained
herein and in the other Credit Documents are true and correct in all material
respects, except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects.


(h)    Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of the Borrower, that after giving effect to the transactions consummated
pursuant to this Agreement, the Credit Parties, taken as a whole, are Solvent.


(i)    Internal Revenue Service Form W-9. The Administrative Agent and each
Lender shall have provided to the Borrower a complete and properly executed
Internal Revenue Service Form W-9.


(j)    Termination of Existing Indebtedness. Receipt by the Administrative Agent
of evidence that (i) the Existing Credit Agreement will be simultaneously
terminated upon execution of this Credit Agreement and all loans or other
amounts outstanding under the Existing Credit Agreement shall be repaid in full
and (ii) all other existing Indebtedness for borrowed money of the Credit
Parties and their Subsidiaries (other than Indebtedness permitted to exist
pursuant to Section 8.1) shall be repaid in full and all security interests
related thereto shall be terminated on or prior to the Closing Date.




(k)    PATRIOT Act, etc. Prior to the Closing Date, the Borrower and each of
other Credit Party shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested by the Administrative
Agent in order to comply with requirements of the PATRIOT Act, applicable “know
your customer” and anti-money laundering rules and regulations.


(l)    Fees and Expenses. Payment by the Credit Parties of all fees and expenses
due and payable to the Lenders and the Administrative Agent, including, without
limitation, payment to the Administrative Agent of the fees set forth in the
Engagement Letter.


Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.


5.2    Conditions to all Extensions of Credit.


The obligation of each Lender to make any Extension of Credit (including the
initial Extension of Credit) is subject to the satisfaction of the following
conditions precedent on the date of making such Extension of Credit:


(a)    Representations and Warranties. The representations and warranties made
by the Credit Parties herein and in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection
herewith shall be true and correct in all material respects, except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects, on and as of the date of
such Extension of Credit as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date).


(b)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date.


Each request for an Extension of Credit and each acceptance by the Borrower of
an Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) and (b) of this Section 5.2 have been
satisfied.


SECTION 6

REPRESENTATIONS AND WARRANTIES


Each Credit Party hereby represents and warrants to the Administrative Agent and
each Lender that:


6.1    Organization and Good Standing.


Each Credit Party is duly organized and existing and in good standing under the
laws of its state of organization or formation, and is qualified or licensed to
do business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which the failure to so qualify or to be so licensed could
reasonably be expected to have a Material Adverse Effect. No Credit Party nor
any Subsidiary thereof is an EEA Financial Institution.


6.2    Due Authorization.


Each Credit Party (i) has the requisite corporate or company power and authority
to execute, deliver and perform this Credit Agreement and the other Credit
Documents to which it is a party and to incur the obligations herein and therein
provided for, and (ii) is duly authorized to, and has been authorized by all
necessary corporate action, to execute, deliver and perform this Credit
Agreement and the other Credit Documents to which it is a party. This Agreement
and each other Credit Document have been duly authorized, and upon their
execution and delivery in accordance with the provisions hereof will constitute
legal, valid and binding agreements and obligations of each Credit Party that is
a party thereto, enforceable in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy or insolvency laws or
similar laws affecting creditors’ rights generally or by general equitable
principles.


6.3    No Conflicts.


Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by a Credit Party will (i) violate or conflict
with any provision of its articles of incorporation or bylaws or other charter
documents, (ii) violate, contravene or materially conflict with any law,
regulation (including without limitation Regulation U or Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it, (iii) violate,
contravene or materially conflict with contractual provisions of, or cause an
event of default under, any indenture, loan agreement, mortgage, deed of trust,
contract or other agreement or instrument to which it is a party or by which it
may be bound, the violation of which could reasonably be expected to have a
Material Adverse Effect, or (iv) result in or require the creation of any lien,
security interest or other charge or encumbrance (other than those contemplated
in or created in connection with the Credit Documents) upon or with respect its
properties, the creation of which could reasonably be expected to have a
Material Adverse Effect.


6.4    Consents.


No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or any other Person is required
in connection with the execution, delivery or performance of this Credit
Agreement or any of the other Credit Documents by each Credit Party or, if
required, such consent, approval and authorization has been obtained.


6.5    Financial Condition; Absence of Material Adverse Effect.


The annual consolidated financial statement of Borrower dated June 29, 2014, and
the interim consolidated financial statements of Borrower dated September 28,
2014, true copies of which have been delivered by Borrower to the Administrative
Agent prior to the date hereof, (a) are complete and correct and present fairly
in all material respects the financial condition of Borrower and its
Subsidiaries as of the dates indicated therein, and (b) have been prepared in
accordance with GAAP consistently applied. Since the dates of such financial
statements there has been no Material Adverse Effect in the financial condition
of Borrower or any Subsidiary, nor has Borrower or any Subsidiary mortgaged,
pledged, granted a security interest in or otherwise encumbered any material
portion of its assets or properties except as disclosed by Borrower to the
Administrative Agent prior to the date hereof.


6.6    No Default.


No Default or Event of Default presently exists.


6.7    Litigation.


Except as set forth on Schedule 6.7, there are no pending, or to the best of
Borrower’s knowledge, threatened, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency against any Credit Party or any of its Subsidiaries or any
of its or their Property or revenues which could reasonably be expected to have
a Material Adverse Effect.


6.8    Taxes.


All U.S. federal income and other material Tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Credit Party have
been filed with the appropriate Governmental Authorities, all such Tax Returns
are true, correct and complete in all material respects, and all Taxes reflected
therein have been paid prior to the date on which any liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Credit Party in accordance with GAAP.
As of the Closing Date, no material Tax Return is under audit or examination by
any Governmental Authority and no notice of any audit or examination of any
material Tax Return or any assertion of any material claim for Taxes has been
given or made by any Governmental Authority, except as may be disclosed to the
Administrative Agent or otherwise disclosed in the financial statements of the
Borrower.


6.9    Compliance with Law.


Each Credit Party and its Subsidiaries are in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.


6.10    ERISA.


The Credit Parties and their Subsidiaries are in compliance in all material
respects with (i) all applicable provisions of ERISA; with respect to any
provision of any Plans, and (ii) any provision of any Plan; no ERISA Event has
occurred and is continuing with respect to any Plan initiated by any Credit
Party; the Borrower and each other Credit Party have met their respective
minimum funding requirements under ERISA with respect to each Plan; and each
Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under GAAP.


6.11    Use of Proceeds; Margin Stock.


(a)The proceeds of the Loans and other Extensions of Credit will be used by the
Borrower solely (i) to refinance the existing Indebtedness of the Credit Parties
and their Subsidiaries on the Closing Date, (ii) to finance the payment of fees
and expenses incurred in connection with the transactions contemplated by this
Agreement and (iii) for working capital, capital expenditures, acquisitions and
other general corporate purposes of the Credit Parties and their Subsidiaries.


(b)None of the transactions contemplated by this Credit Agreement (including,
without limitation, the direct or indirect use of the proceeds of the Loans)
will violate or result in a violation of the Securities Act of 1933, as amended,
or the regulations issued pursuant thereto, or the Securities Exchange Act of
1934, as amended, or regulations issued pursuant thereto, or Regulation T, U or
X. “Margin Stock” within the meanings of Regulation U does not constitute more
than 25% of the value of the consolidated assets of the Borrower and its
Subsidiaries. The Credit Parties and their Subsidiaries are not engaged,
principally or as one of their important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of such terms under Regulation U.


6.12    Investment Company Act.


No Credit Party is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or is
controlled by such a company.


6.13    Environmental Matters.


Except as set forth on Schedule 6.13, the Borrower and its Subsidiaries are in
compliance in all material respects with all applicable federal or state
Environmental Laws. To the knowledge of the Borrower, none of the operations of
the Borrower or any other Credit Party or its Subsidiaries are the subject of
any federal or state investigation evaluating whether any remedial action
involving a material expenditure is needed to respond to a release of any toxic
or hazardous waste or substance into the environment. Neither the Borrower nor
any other Credit Party or its Subsidiaries have any material Environmental
Liability in connection with any release of any Material of Environmental
Concern.


6.14    Intellectual Property, Franchises, etc.


Except as could not reasonably be expected to have a Material Adverse Effect:


(a)    Each Credit Party and its Subsidiaries own, or have the legal right to
use, all trademarks, tradenames, copyrights, patents, technology, know-how and
processes, if any, that are necessary for the operation of their businesses as
presently conducted (the “Intellectual Property”). No claim is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, and, to the knowledge of
any Responsible Officer, no such claim has been asserted. The use of
Intellectual Property by the Credit Parties and their Subsidiaries does not
infringe on the rights of any Person.


(b)    Each Credit Party and its Subsidiaries have obtained all material
licenses, permits, franchises or other certifications, consents, approvals and
authorizations, governmental or private, necessary to the ownership of their
Properties and to the conduct of their business.


6.15    Solvency.


The Credit Parties and their Subsidiaries, on a Consolidated basis, are Solvent.


6.16    Senior Indebtedness Status.


The Obligations of each Credit Party and each Subsidiary thereof under this
Agreement and each of the other Credit Documents ranks and shall continue to
rank at least senior in priority of payment to all Subordinated Debt and all
senior unsecured Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Debt and all senior unsecured Indebtedness of such
Person.


6.17    Pledged Capital Stock Representations.


Set forth on Schedule 6.17, as of the Closing Date, is a list of (i) 100% (or,
if less, the full amount owned by such Credit Party) of the issued and
outstanding Capital Stock owned by such Credit Party of each Domestic
Subsidiary, (ii) 65% (or, if less, the full amount owned by such Credit Party)
of each class of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% (or, if less,
the full amount owned by such Credit Party) of each class of the issued and
outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) owned by such Credit Party of each first-tier
Foreign Subsidiary and (iii) all other Capital Stock required to be pledged to
the Administrative Agent pursuant to the Security Documents. Within sixty (60)
days (or such longer period as agreed by the Administrative Agent) following
Closing, the Credit Parties will deliver stock or membership certificates, if
any, evidencing the Capital Stock pledged to the Administrative Agent pursuant
to the Pledge Agreement and undated stock or transfer powers duly executed in
blank.


6.18    Security Documents.


The Security Documents create valid and enforceable security interests in, and
Liens on, the Collateral purported to be covered thereby. Except as set forth in
the Security Documents, such security interests and Liens are currently (or will
be, upon (a) the filing of appropriate financing statements with the Secretary
of State of the state of incorporation or organization for each Credit Party,
and (bb) the Administrative Agent obtaining control or possession over those
items of Collateral in which a security interest is perfected through control or
possession) perfected security interests and Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, prior to all other
Liens other than Permitted Liens.


6.19    Anti-Terrorism Laws; Anti-Money Laundering; Anti-Corruption.


Neither the Borrower nor any of its Subsidiaries or, to their knowledge, any of
their Related Parties (i) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States (50
U.S.C. App. §§ 1 et seq.) or (ii) is a Sanctioned Person. Except to the extent
that no material liability to the Borrower, any Subsidiary, the Administrative
Agent or any Lender, would result therefrom, neither the Borrower nor any of its
Subsidiaries or, to their knowledge, any of their Related Parties, is in
violation of any Anti-Terrorism Law or any Anti-Corruption Law.. The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective Related
Parties with Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.
No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law,
Anti-Terrorism Laws or applicable Sanctions.


SECTION 7

AFFIRMATIVE COVENANTS


Each Credit Party hereby covenants and agrees that so long as any Credit
Document is in effect or any amounts payable under any of the Credit Documents
are outstanding or any Letter of Credit is outstanding, and until the
Commitments shall have terminated:


7.1    Information Covenants.


The Credit Parties will furnish, or cause to be furnished, to the Administrative
Agent for further distribution to each Lender:


(a)    Annual Financial Statements. As soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of a certified
public accounting firm reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement.


(b)    Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of the first, second and third fiscal
quarters of the Borrower, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, president, chief financial officer,
treasurer or controller of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes
(for clarity, delivery of the compliance certificate required by clause (c)
below will satisfy the requirement for certification of the consolidated
statements required by this clause (b)).


(c)    Officer’s Certificate. Within five (5) days of delivery of each annual
and quarterly financial statements of Borrower required pursuant to Sections
7.1(a) and (b), a compliance certificate substantially in the form of Schedule
7.1(c) (each, an “Officer’s Compliance Certificate”), signed by the chief
executive officer, president, chief financial officer, treasurer or controller
of the Borrower (or any designee of any such officer acceptable to the
Administrative Agent) (i) certifying that said financial statements present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries and that there exists no Event of Default nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute an Event of Default (or stating the nature and status of any Event of
Default or any such condition, act or event) and (ii) setting forth the
information and computations (in sufficient detail) to establish that the
Borrower is in compliance with all financial covenants at the end of the period
covered by the financial statements then being furnished.


(d)    Other Reports. Promptly after any request by the Administrative Agent,
copies of any detailed audit reports or management recommendation letters
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any of its Subsidiaries, or any audit of
any of them.


(e)    Annual Reports, Proxies, Etc. Promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the Securities Exchange
Commission (“SEC”) under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto.


(f)    Financial Projections. Not later than sixty-five (65) days (or such
longer period as the Administrative Agent may agree in its sole discretion)
after the end of each fiscal year, the company-prepared financial projections of
Borrower, to include a projected balance sheet and related statements of
projected operations and cash flow as of the end of and for such next fiscal
year and setting forth the assumptions used for purposes of preparing such
budget and, promptly when available, any significant revisions of such
projections.


(g)    SEC Correspondence. Promptly, and in any event within five (5) Business
Days after receipt thereof by the Borrower or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of the Borrower or any Subsidiary thereof.


(h)    Notice of Litigation. Promptly (but in no event more than five (5)
Business Days after the occurrence of each such event or matter) give written
notice to the Administrative Agent in reasonable detail of the filing or
commencement of any litigation against Borrower or any Subsidiary to the extent
such litigation could reasonably expected to result in a Material Adverse
Effect.


(i)    Notice of Default. Promptly (but in no event more than three (3) Business
Days after the occurrence of each such event or matter) give written notice to
the Administrative Agent in reasonable detail of the occurrence of any Event of
Default, or any condition, event or act which with the giving of notice or the
passage of time or both would constitute an Event of Default.


(j)    Insurance. Promptly (but in no event more than five (5) Business Days
after the occurrence of each such event or matter) give written notice to the
Administrative Agent in reasonable detail of) any termination or cancellation of
any insurance policy which Borrower or any Subsidiary is required to maintain,
or any uninsured or partially uninsured loss through liability or property
damage, or through fire, theft or any other cause affecting Borrower’s or any
Subsidiary’s property in excess of an aggregate of $25,000,000.


(k)    ERISA. Promptly (but in no event more than five (5) Business Days after
the occurrence of each such event or matter) give written notice to the
Administrative Agent in reasonable detail of the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan.


(l)    Environmental. Promptly (but in no event more than five (5) Business Days
after the occurrence of each such event or matter) give written notice to the
Administrative Agent in reasonable detail of any pending Environmental
Liabilities against the Borrower, any Subsidiary or any of its properties in
excess of $25,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage).


(m)    Other Information. With reasonable promptness upon any such request, such
additional information regarding the business, properties or financial
condition, or legal or corporate affairs of the Borrower or any Subsidiary, or
compliance with the terms of the Credit Documents, as from time to time
reasonably requested by the Administrative Agent in connection with this
Agreement.


Documents required to be delivered pursuant to clauses (a), (b) and (e) of this
Section 7.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at http://www.cree.com or any other website address
provided to the Administrative Agent by the Borrower; provided that, upon the
Administrative Agent’s request, the Borrower shall provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
maintaining its copies of such documents.


The Credit Parties hereby acknowledge that (a) the Administrative Agent will
make available to the Lenders, including the Swingline Lender and Issuing
Lender, materials and/or information provided by or on behalf of the Credit
Parties hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Syndtrak or IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Credit Parties or their securities) (each, a “Public Lender”). The Credit
Parties hereby agree that they will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Banks and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent, the Swingline Lender, the Issuing Lender
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Credit Parties or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.14); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated for Public Banks;
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Lender.”


7.2    Preservation of Existence and Franchises.


Except as otherwise permitted under Section 8.5, each Credit Party will, and
will cause each of its Subsidiaries to preserve and maintain all licenses,
permits, governmental approvals, rights, privileges and franchises reasonably
necessary for the conduct of its business; and comply with the provisions of all
documents pursuant to which such Credit Party or any Subsidiary is organized
and/or which govern such Credit Party’s or such Subsidiary’s continued existence
and with the requirements of all laws, rules, regulations and orders of any
governmental authority applicable to such Credit Party or any Subsidiary and/or
its business, other than to the extent and failure to do so could not reasonably
be expected to result in a Material Adverse Effect.


7.3    Books, Records and Inspections.


Each Credit Party will, and will cause each of its Subsidiaries to, maintain
adequate books and records in accordance with GAAP consistently applied, and
permit any representative of the Administrative Agent or any Lender, at any
reasonable time, to inspect, audit and examine such books and records, to make
copies of the same, and to inspect the properties of the Credit Parties and
their Subsidiaries; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights under this Section 7.3 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower’s expense.


7.4    Compliance with Law.


Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all Requirements of Law to the extent that noncompliance could reasonably be
expected to have a Material Adverse Effect. The Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective Related Parties with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.


7.5    Payment of Taxes.


Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge before they become delinquent any and all material taxes, assessments
and governmental charges or levies imposed upon it or any of its Property,
including without limitation federal and state income taxes and state and local
property taxes and assessments (except (a) such as Borrower or any Subsidiary
may in good faith contest or as to which a bona fide dispute may arise, and (b)
for which Borrower or such Subsidiary has made provision for eventual payment
thereof in the event Borrower or such Subsidiary is obligated to make such
payment).


7.6    Insurance.


Each Credit Party will, and will cause each of its Subsidiaries to, maintain and
keep in force, for each business in which the Borrower or any Subsidiary is
engaged, insurance of the types and in amounts customarily carried in similar
lines of business, including but not limited to business interruption, fire,
extended coverage, public liability, flood, property damage and workers’
compensation, in each case in such amounts (giving effect to self-insurance),
with such deductibles, covering such risks and otherwise on such terms and
conditions as shall be customary for companies similarly situated in the
industry. To the extent permitted under applicable laws, the Administrative
Agent shall be named (i) as lenders’ loss payee, as its interest may appear with
respect to any property insurance, and (ii) as additional insured, as its
interest may appear, with respect to any such liability insurance, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments or other evidence of insured
status reasonably acceptable to the Administrative Agent to be furnished to the
Administrative Agent, that it will give the Administrative Agent thirty (30)
days prior written notice before any such policy or policies shall be altered or
canceled, and such policies shall provide that no act or default of the Credit
Parties or any of their Subsidiaries or any other Person shall affect the rights
of the Administrative Agent or the Lenders under such policy or policies. Within
thirty (30) days of the Third Amendment Effective Date (or such later date as
agreed to by the Administrative Agent in its sole discretion), the Borrower
shall deliver to the Administrative Agent certificates of insurance with respect
to any property insurance or liability insurance of the Credit Parties and their
Subsidiaries and endorsements or other evidence of insured status as required by
this Section 7.6.


7.7    Maintenance of Property.


Each Credit Party will, and will cause each of its Subsidiaries to keep all
properties useful or necessary to such Credit Party’s or any Subsidiary’s
business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such properties shall be
fully and efficiently preserved and maintained, except where the failure to do
so could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.


7.8    [Reserved].


7.9    Use of Proceeds.


The Borrower will use the proceeds of the Extensions of Credit solely for the
purposes set forth in Section 6.11(a). No Borrowing or any proceeds of any
Letter of Credit will be used in violation of any Sanctions or Anti-Corruption
Laws.


7.10    Financial Covenants.


(a)    Consolidated Total Leverage Ratio. As of the end of each fiscal quarter
of the Borrower, the Consolidated Total Leverage Ratio shall be less than or
equal to 3.4.50:1.0.


(b)    Consolidated Senior Secured Leverage Ratio. As of the end of each fiscal
quarter of the Borrower, the Consolidated Senior Secured Leverage Ratio shall be
less than or equal to 3.25:1.0.


(a)        (b)    Consolidated Interest Coverage Ratio. As of the end of each
fiscal quarter of the Borrower, the Consolidated Interest Coverage Ratio shall
be greater than or equal to 3.3.00:1.0.


7.11    Additional Credit Parties.


(a)    Additional Subsidiaries. The Credit Parties will cause each of their
Material Domestic Subsidiaries (other than Foreign Subsidiary Holding
Companies), whether newly formed, after acquired or otherwise existing to
promptly (and in any event within forty-five (45) days thereafter, or such
longer period of time as agreed to by the Administrative Agent in its sole
discretion) to (A) become a “Guarantor” hereunder by way of execution of a
Joinder Agreement and, (B) grant a security interest in all personal property
owned by such Material Domestic Subsidiary (subject to the exceptions set forth
in the Security Agreement) by delivering to the Administrative Agent a duly
executed supplement to each applicable Security Document or such other document
as the Administrative Agent shall deem reasonably appropriate for such purpose
and (C) deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including, without
limitation, certified resolutions and other organizational and authorizing
documents of such Person, good standing certificates and favorable opinions of
counsel to such Person, all in form, content and scope reasonably satisfactory
to the Administrative Agent. The Borrower may at any time, at its option, cause
a Non-Guarantor Subsidiary to execute and deliver to the Administrative Agent a
Joinder Agreement and otherwise comply with this Section 7.11(a).


(b)    Guaranties Relating to Other Debt. If any Non-Guarantor Subsidiary (other
than a Foreign Subsidiary Holding Company) shall give a guaranty or become
obligated under Support Obligations relating to any Indebtedness in excess of
$25,000,000, the Borrower will (A) promptly notify the Administrative Agent and
each Lender thereof and (B) within forty-five (45) days thereafter, cause one or
more of the Non-Guarantor Subsidiaries to become a “Guarantor” hereunder by way
of execution of a Joinder Agreement and to otherwise comply with clause (a)
hereof.


7.12    Pledged Assets[Reserved].


Each Credit Party will cause 65% of the Voting Stock and 100% of the non-voting
Equity Interests of its first-tier Foreign Subsidiaries and Foreign Subsidiary
Holding Companies, in each case to the extent owned by such Credit Party, to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.
7.13    Further Assurances.


Upon the reasonable request of the Administrative Agent, promptly perform or
cause to be performed any and all acts and execute or cause to be executed any
and all documents for filing under the provisions of the UCC or any other
Requirement of Law which are necessary or advisable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Credit Parties under, the Credit Documents and all
applicable Requirements of Law.


Promptly following any request therefor, provide information and documentation
reasonably requested by any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the USA PATRIOT Act and the Beneficial Ownership Regulation.


SECTION 8

NEGATIVE COVENANTS


Each Credit Party hereby covenants and agrees that so long as any Credit
Document is in effect or any amounts payable under any of the Credit Documents
are outstanding or any Letter of Credit is outstanding, and until the
Commitments shall have terminated:


8.1    Indebtedness.


The Credit Parties will not permit any Credit Party or any Subsidiary to
contract, create, incur, assume or permit to exist any Indebtedness, except:


(a)    Indebtedness arising under this Credit Agreement and the other Credit
Documents;


(b)    Indebtedness existing as of the Closing Date and set forth on Schedule
8.1(b) (and renewals, refinancings or extensions thereof on terms and conditions
no less favorable to the Credit Parties than such existing Indebtedness (taking
into account reasonable market conditions existing at such time) and in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension);


(c)    unsecured intercompany Indebtedness owing by a Credit Party or Subsidiary
to another Credit Party or Subsidiary (subject to the limitations set forth in
Section 8.6 in the case of the Credit Party or Subsidiary extending the
Indebtedness);


(d)    obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”;


(e)    except as expressly provided otherwise herein, Support Obligations of any
Credit party with respect to any Indebtedness of any Credit Party permitted
under this Section 8.1;


(f)    non-delinquent accounts payable, accrued expenses and other expenses
arising out of transactions (other than borrowing) in the ordinary course of
business on ordinary and customary trade terms;


(g)    Indebtedness of the Foreign Subsidiaries in an aggregate amount not to
exceed at any time $50,000,000 (or such dollar equivalent (as determined in the
reasonable discretion of Administrative Agent) if the indebtedness is
denominated in another currency);


(h)    Indebtedness in connection with the endorsement and deposit of checks in
the ordinary course of business for collection;


(i)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;


(j)    additional unsecured Funded Debt or unsecured Subordinated Debt of the
Credit Parties; provided that (i) the Borrower shall have delivered a Pro Forma
Compliance Certificate to the Administrative Agent demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that (x) the
Consolidated Total Leverage Ratio is less than or equal to 2.754.25 to 1.00 and
(y) the Credit Parties are in compliance with the financial covenant set forth
in Section 7.10(bc), in each case, calculated as if such Funded Debt or
Subordinated Debt had been incurred on the last day of the last applicable
measurement period described in Section 7.10 and (ii) if such Funded Debt or
Subordinated Debt (or related series of Funded Debt or Subordinated Debt) is
equal to or greater than $100,000,000, then, not less than five (5) Business
Days prior to entering into such Funded Debt or Subordinated Debt, the Borrower
shall have delivered to the Administrative Agent, such Pro Forma Compliance
Certificate demonstrating compliance with this clause (j); and


(k)    other Indebtedness of any Credit Party which does not exceed in the
aggregate at any time outstanding the greater of (i) $100,000,000 and (ii) as of
the time of incurrence, 5% of Consolidated Tangible Net Worth so long as (i) no
Default or Event of Default has occurred and is continuing and (ii) the Borrower
has delivered a Pro Forma Compliance Certificate to the Administrative Agent
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Credit Parties are in compliance with the
financial covenants set forth in Section 7.10.; and


(l)    any Permitted Convertible Indebtedness.


8.2    Liens.


The Credit Parties will not permit any Credit Party or any Subsidiary to
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Property, whether now owned or after acquired, except for Permitted
Liens.


8.3    [Reserved].




8.4    Consolidation, Merger, Sale or Purchase of Assets, etc.


(a)    The Credit Parties will not permit any Credit Party or any Subsidiary to
enter into any transaction of merger or consolidation, except that


(i)    any Person may merge into the Borrower or any Credit Party in connection
with a Permitted Acquisition; provided that (A) if the Borrower is a party to
such transaction, the Borrower shall be the surviving entity, (B) if a Guarantor
is a party to such transaction and the Borrower is not a party to such
transaction, a Guarantor shall be the surviving entity, and (C) in all other
cases, if a Domestic Subsidiary is a party to such transaction, a Domestic
Subsidiary shall be the surviving entity and such Domestic Subsidiary shall take
such actions as may be necessary for compliance with the provisions of Section
7.11;


(ii)    any (x) Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Credit Party or Subsidiary, (y) any Domestic Subsidiary that is not a Credit
Party may be merged, amalgamated or consolidated with or into, or be liquidated
into, any Domestic Subsidiary or Credit Party; and (z) any Credit Party (other
than the Borrower) may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Credit Party; and


(iii)    a Subsidiary may enter into a transaction of merger or consolidation in
connection with an Asset Disposition with respect to such Subsidiary permitted
under Section 8.5.


(b)    No Credit Party shall make any Acquisition, unless such Acquisition is
permitted under Section 8.6.


8.5    Asset Dispositions.


The Credit Parties will not permit any Credit Party or any Subsidiary to make
any Asset Disposition, except


(a)    the license of any intellectual property or related rights of the Credit
Parties in the ordinary course of business consistent with prior practices;


(b)    the Borrower and its Subsidiaries may dispose of assets in an aggregate
amount not to exceed 5% of Consolidated Total Assets in any fiscal year;
provided, however that for purposes of complying with this Section 8.5(b), any
transfer or sale of any intellectual property and related rights shall be valued
at the greater of (i) the book value of such assets, or (ii) the transaction
value related to the transfer or sale of such assets;


(c)    the sale, lease or disposition of machinery and equipment if the proceeds
of such sale, lease or other disposition are reinvested within ninety (90) days
in the same or similar Property of the Credit Parties and their Subsidiaries; or


(d)    (i) any Subsidiary that is a Foreign Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Credit Party or Subsidiary, (ii) any
Domestic Subsidiary that is not a Credit Party may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Domestic Subsidiary or Credit Party, (iii)
any Credit Party may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other Credit
Party, and (iv) any Credit Party or Subsidiary may make investments permitted by
Section 8.6.; and


(e)    any termination or unwind of a Permitted Bond Hedge Transaction.


8.6    Advances, Investments and Loans.


The Credit Parties will not permit any Credit Party to make any Investment in or
to any Person except for Permitted Investments.


8.7    Amendments Relating to Other Debt.


Without the prior written consent of the Required Lenders, the Credit Parties
will not permit any Credit Party or any Subsidiary to, after the issuance
thereof, amend or modify, or permit any amendment to or modification of, any of
the terms of any Subordinated Debt in a manner materially adverse to the
interests of the Lenders.


8.8    Transactions with Affiliates.


The Credit Parties will not permit any Credit Party or any Subsidiary to enter
into any transaction or series of transactions, whether or not in the ordinary
course of business, with any officer, director, shareholder, Subsidiary or
Affiliate of such Person other than (a) transactions among the Credit Parties,
(b) reasonable and customary officer, director and employee compensation
(including bonuses) and other benefits (including retirement, health and other
benefit plans, and the funding thereof) and the reimbursement of expenses of
officers, directors and employees and (c) except as otherwise specifically
limited in this Credit Agreement, other transactions which are on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director, shareholder, Subsidiary or Affiliate and are either entered into in
the ordinary course of such Person’s business or approved by a majority of the
Borrower’s directors who are disinterested in the transaction.


8.9    Ownership of Subsidiaries.


Except as permitted by Sections 8.4 and 8.5, the Credit Parties will not permit
any Credit Party to sell, transfer or otherwise dispose of, any shares of
Capital Stock of any Subsidiaries or permit any Subsidiaries to issue, sell or
otherwise dispose of, any shares of Capital Stock of any Subsidiary to any
Person other than the Borrower or a Subsidiary. The Borrower will not create,
form or acquire, nor will it permit any of its Subsidiaries to create, form or
acquire, any Subsidiary, unless such Subsidiary is either promptly joined as an
Additional Credit Party pursuant to the requirements of Section 7.11, if such
joinder is required thereby.


8.10    Fiscal Year.


The Credit Parties will not permit any Credit Party or any Subsidiary to make
any change in its fiscal year (other than in ordinary course consistent with
past practices) or to amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational document) or bylaws (or other
similar document) in a manner materially adverse to the interests of the Lenders
as determined in good faith by the applicable Credit Parties or Subsidiaries.


8.11    Subsidiary Dividends.


The Credit Parties will not permit any Credit Party to enter into, assume or
otherwise become subject to, or permit any of their respective Subsidiaries to
enter into, assume or otherwise become subject to, any agreement prohibiting or
otherwise restricting the payment of dividends by any of the Borrower’s
Subsidiaries.


8.12    Restricted Payments.


The Credit Parties will not make, or permit any Credit Party or any Subsidiary
to make, any Restricted Payment, except:


(a)    Subsidiaries of the Borrower may make Restricted Payments to the Borrower
or another Subsidiary;


(a)    (b)    (i) the Borrower may make the Restricted Payments authorized by
its Board of Directors and publicly announced prior to the Closing Date, and
(ii) the Borrower may make other Restricted Payments to its shareholders;
provided, that (x) no Event of Default or event which, with notice or the
passage of time, will constitute an Event of Default has occurred and is
continuing or will result therefrom, (y) the Borrower is in compliance with the
financial covenants set forth in Section 7.10 after giving effect to such
Restricted Payment on a pro forma basis as if such Restricted Payment were made
on the first day of the last applicable measurement period described in Section
7.10, (and (A) with respect to Section 7.10(a), such covenant level shall be
less than or equal to 2.754.25 to 1.0 for purposes of this Section and (B) with
respect to Section 7.10(b), such covenant level shall be less than or equal to
3.00 to 1.0 for purposes of this Section), and (z) the Credit Parties’
Liquidity, after giving effect to such Restricted Payment, equals or exceeds
$500,000,000; provided, however that if such Restricted Payment (or related
series of Restricted Payments) is equal to or greater than $100,000,000, then,
not less than five (5) Business Days prior to such Restricted Payment, the
Borrower shall be required to deliver to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, a Pro Forma Compliance
Certificate, demonstrating the calculations to show compliance with (y) and (z)
above;


(b)    (c)    the Borrower and its Subsidiaries may make Restricted Payments in
respect of employee stock ownership plans, stock incentive plans, deferred
compensation plans and similar employee benefit arrangements; and


(b)    (d)    the Borrower and its Subsidiaries may make regularly scheduled
Restricted Payments in respect of permitted Subordinated Debt in accordance with
the payment terms set forth in the applicable subordination agreement or
subordination provisions.;


(c)    so long as (x) no Event of Default or event which, with notice or the
passage of time, will constitute an Event of Default has occurred and is
continuing or will result therefrom and (y) the Borrower is in compliance with
the financial covenants set forth in Section 7.10 after giving effect to such
Restricted Payment on a pro forma basis as if such Restricted Payment were made
on the first day of the last applicable measurement period described in Section
7.10, the Borrower may pay the premium in respect of any Permitted Bond Hedge
Transaction;


(d)    so long as (x) no Event of Default or event which, with notice or the
passage of time, will constitute an Event of Default has occurred and is
continuing or will result therefrom and (y) the Borrower is in compliance with
the financial covenants set forth in Section 7.10 after giving effect to such
Restricted Payment on a pro forma basis as if such Restricted Payment were made
on the first day of the last applicable measurement period described in Section
7.10, the Borrower may make cash payments upon exercise and settlement or
termination of any Permitted Warrant Transaction; and


(e)    so long as (x) no Event of Default or event which, with notice or the
passage of time, will constitute an Event of Default has occurred and is
continuing or will result therefrom, (y) the Borrower is in compliance with the
financial covenants set forth in Section 7.10 after giving effect to such
Restricted Payment on a pro forma basis as if such Restricted Payment were made
on the first day of the last applicable measurement period described in Section
7.10, and (z) the Credit Parties’ Liquidity, after giving effect to such
Restricted Payment, equals or exceeds $500,000,000, the Borrower may (1)
optionally redeem any Permitted Convertible Indebtedness and (2) upon conversion
of any Permitted Convertible Indebtedness, make cash payments in excess of the
aggregate principal amount of such Permitted Convertible Indebtedness.


8.13    Change in Nature of Business.


The Credit Parties will not make, or permit any Credit Party or any Subsidiary
to engage in any material line of business substantially different from those
lines of business conduction by the Credit Parties on the date hereof or any
business substantially related or incidental thereto.


8.14    Anti-Corruption Laws; Sanctions.


The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective Related Parties shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or the European
Union, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


8.15    No Further Negative Pledges.


The Credit Parties will not, or permit any Credit Party or any Subsidiary to
enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien in favor of the
Administrative Agent for the benefit of the Secured Parties upon any of their
fee-owned real property, deposit accounts or securities accounts, whether now
owned or hereafter acquired, except (a) pursuant to this Agreement and the other
Credit Documents, (b) customary restrictions contained in the organizational
documents of any Non-Guarantor Subsidiary as of the Third Amendment Effective
Date and (c) customary restrictions in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien).


SECTION 9

EVENTS OF DEFAULT


9.1    Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)    Payment. Any Credit Party shall


(i)    default in the payment when due and in the currency required hereunder of
any principal of any of the Loans or of any reimbursement obligations arising
from drawings under Letters of Credit, or


(ii)    default, and such default shall continue for three (3) or more Business
Days, in the payment when due and in the currency required hereunder of any
interest on the Loans or on any reimbursement obligations arising from drawings
under Letters of Credit, or of any Fees or other amounts owing hereunder, under
any of the other Credit Documents or in connection herewith or therewith; or


(b)    Representations. Any representation, warranty or statement made or deemed
to be made by any Credit Party herein, in any of the other Credit Documents, or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was made or deemed to have been made; or


(c)    Covenants. Any Credit Party shall


(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1, 7.2, 7.9, 7.10, 7.11 or Section 8,
inclusive, or


(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Credit Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least
thirty (30) days after the earlier of a Responsible Officer becoming aware of
such default or notice thereof by the Administrative Agent; or


(d)    Other Credit Documents. Any Credit Document shall fail to be in full
force and effect or to give the Administrative Agent and/or the Lenders the
Liens, rights, powers and privileges purported to be created thereby, or any
Credit Party shall so state in writing, in any case other than in accordance
with the terms thereof; or or any Credit Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof; or


(e)    Guaranties. The guaranty given by any Guarantor (including any Additional
Credit Party) hereunder or any material provision thereof shall cease to be in
full force and effect, in any case other than in accordance with the terms
thereof, or any Guarantor (including any Additional Credit Party) or any Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under such guaranty; or


(f)    Bankruptcy Event. Any Bankruptcy Event shall occur with respect to the
Borrower or any Subsidiary; or


(g)    Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness outstanding under this Credit Agreement) in excess of
$50,000,000 in the aggregate for the Credit Parties and Subsidiaries, taken as a
whole, (i) any Credit Party or any Subsidiary shall (A) default in any payment
(beyond the applicable grace period with respect thereto, if any) with respect
to any such Indebtedness, or (B) default in the observance or performance
relating to such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event or condition shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or permit the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause, any such Indebtedness to
become due prior to its stated maturity; or (ii) any such Indebtedness shall be
declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof; or (other
than, in the case of clause (i) or clause (ii) above, (x) any event that permits
holders of any Permitted Convertible Indebtedness to convert such Indebtedness
or (y) the conversion of any Permitted Convertible Indebtedness, in either case,
into common stock of the Borrower (or other securities or property following a
merger event, reclassification or other change of the common stock of the
Borrower), cash or a combination thereof, in any case, to the extent permitted
under this Agreement); or


(h)    Judgments. One or more judgments or decrees shall be entered against the
any Credit Party or any Subsidiary involving a liability of $10,000,000 or more
in the aggregate (to the extent not paid or fully covered by insurance provided
by a carrier who has acknowledged coverage) and any such judgments or decrees
shall not have been vacated, discharged or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or


(i)    ERISA. (i) An ERISA Event occurs with respect to a Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
or any ERISA Affiliate under Title IV of ERISA in an aggregate amount in excess
of $10,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $10,000,000; or


(j)    Ownership. There shall occur a Change of Control.


9.2    Acceleration; Remedies.


Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the requisite Lenders
(pursuant to the voting procedures in Section 11.6) or cured to the satisfaction
of the requisite Lenders (pursuant to the voting procedures in Section 11.6),
the Administrative Agent may, and upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions without prejudice to the rights of the Administrative Agent or any
Lender to enforce its claims against the Credit Parties, except as otherwise
specifically provided for herein:


(i)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.


(ii)    Acceleration. Declare the unpaid principal of and any accrued interest
in respect of all Loans, any reimbursement obligations arising from drawings
under Letters of Credit and any and all other indebtedness or obligations of any
and every kind owing by the Credit Parties to the Administrative Agent and/or
any of the Lenders hereunder to be due whereupon the same shall be immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Credit Parties.


(iii)    Cash Collateral. Direct the Credit Parties to pay (and the Credit
Parties agree that upon receipt of such notice, or upon the occurrence of an
Event of Default under Section 9.1(f), they will immediately pay) to the
Administrative Agent additional cash, to be held by the Administrative Agent,
for the benefit of the Lenders, in a cash collateral account as additional
security for the LOC Obligations in respect of subsequent drawings under all
then outstanding Letters of Credit in an amount equal to the maximum aggregate
amount which may be drawn under all Letters of Credits then outstanding.


(iv)    Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents including, without limitation, all
rights and remedies against a Guarantor and all rights of set-off.


Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(f) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid Fees and
other indebtedness or obligations owing to the Lenders hereunder shall
immediately become due and payable without the giving of any notice or other
action by the Administrative Agent or the Lenders.


SECTION 10

ADMINISTRATIVE AGENT


10.1    Appointment and Authority.


Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo Bank to act on its behalf as the Administrative Agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and no Credit Party shall have rights as a third party
beneficiary of any of such provisions.


10.2    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Credit Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.


10.3    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable Law; and


(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.4    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.


10.5    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


10.6    Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, and which shall be a U.S.
Person. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent, with the consent of the
Borrower (such consent not to be unreasonably withheld), meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall nonetheless become effective thirty (30) days following
receipt of such notice from the retiring Administrative Agent (the “Resignation
Effective Date”).


If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (e) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.


With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (a) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Section and Section 11.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Any resignation by Wells Fargo Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


10.7    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the Issuing Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.


10.8    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the book managers,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.


10.9    Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations arising under the Credit Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lender and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and the Administrative Agent under Sections 2.6(f) and (g), 3.5
and 11.5) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.5
and 11.5.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender in any such proceeding.


10.10    Guaranty Matters.


The Lenders and the Issuing Lender irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Material Domestic
Subsidiary as a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty, pursuant to this Section 10.10.


SECTION 11

MISCELLANEOUS


11.1    Notices; Effectiveness; Electronic Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to any Credit Party, the Administrative Agent, the Issuing Lender or
the Swingline Lender, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 11.1; and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Section 2 if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the Issuing Lender and the Swingline Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the Borrower, the Administrative Agent, the Issuing Lender and the Swingline
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


(e)    Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notice of Revolving Loan
Borrowing and Notice of Swingline Loan Borrowing) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Credit Parties shall
indemnify the Administrative Agent, the Issuing Lender, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


11.2    Right of Set-Off; Adjustments; Payments Set Aside.


(a)    Upon the occurrence and during the continuance of any Event of Default,
each Lender (and each of its Affiliates) is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender (or any
of its Affiliates) to or for the credit or the account of any Credit Party
against any and all of the obligations of such Person now or hereafter existing
under this Credit Agreement, under the Notes, under any other Credit Document or
otherwise, irrespective of whether such Lender shall have made any demand
hereunder or thereunder and although such obligations may be unmatured. Each
Lender agrees promptly to notify any affected Credit Party after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 11.2 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender may have.


(b)    To the extent that any payment by or on behalf of any Credit Party is
made to the Administrative Agent, the Issuing Lender or any Lender, or the
Administrative Agent, the Issuing Lender or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
and the Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders and the Issuing Lender under clause (ii) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.


11.3    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of their rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement and the other Credit Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in LOC Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) on a non-pro
rata basis;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and


(C)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Credit Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.8, 3.11, 3.12, 11.5 and
11.9 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LOC Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in LOC Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the other Lenders and the Issuing Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Credit Agreement and to
approve any amendment, modification or waiver of any provision of this Credit
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (i) through (viii) of Section
11.6(a) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.6, 3.9, 3.11 and 3.12 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.2 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(e)    Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.6, 3.9, 3.11 or 3.12 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower prior written consent, and such
Participant also shall not be entitled to the benefits of Section 3.11 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 3.11
as though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.


(g)    Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo Bank assigns all of its Commitment and Loans pursuant to subsection (b)
above, Wells Fargo Bank may, (i) upon thirty (30) days’ notice to the Borrower
and the Lenders, resign as Issuing Lender and/or (ii) upon thirty (30) days’
notice to the Borrower, resign as Swingline Lender. In the event of any such
resignation as Issuing Lender or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders (with any such Lender’s consent) a
successor Issuing Lender or Swingline Lender hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Wells Fargo Bank as Issuing Lender or Swingline Lender, as the
case may be. If Wells Fargo Bank resigns as Issuing Lender, it shall retain all
the rights, powers, privileges and duties of the Issuing Lender hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Lender and all LOC Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.6(a)). If Wells
Fargo Bank resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.7. Upon the appointment of
a successor Issuing Lender and/or Swingline Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender or Swingline Lender, as the case may be,
and (2) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Wells Fargo Bank to
effectively assume the obligations of Wells Fargo Bank with respect to such
Letters of Credit.


11.4    No Waiver; Remedies Cumulative.


No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Lender
and any of the Credit Parties shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle the
Credit Parties to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or the Lenders to any other or further action in any circumstances without
notice or demand.


11.5    Expenses; Indemnification; Damage Waiver.


(a)    Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates (including reasonable documented fees,
charges and legal expenses incurred in connection with the preparation,
negotiation, execution, delivery and administration of the Credit Agreement and
the other Credit Documents not to exceed the limitations set forth in the
Engagement Letter with amounts to be paid on the Closing Date, or any
amendments, modifications or waivers of any of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), any enforcement, investigation, litigation, proceeding, or
preparation of a defense in connection therewith), (ii) all reasonable
out‑of‑pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender, the Swingline Lender or the Issuing Lender
(including the fees, charges and disbursements of counsel for the Administrative
Agent, any Lender, the Swingline Lender and the Issuing Lender, in connection
with the enforcement or protection of its rights (A) in connection with this
Credit Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit).


(b)    Indemnification by the Credit Parties. The Credit Parties jointly and
severally shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender, the Swingline Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including reasonable documented fees,
charges and legal expenses incurred for any Indemnitee in connection with the
preparation, negotiation, execution, delivery and administration of the
financing documentation, any enforcement, investigation, litigation, proceeding,
or preparation of a defense in connection therewith by one external counsel to
all such parties taken as a whole, and, in the case of a conflict of interest,
one additional external counsel to the affected parties taken as a whole (and,
if necessary, of one local counsel representing all such parties in any
jurisdiction)), and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Credit Documents (including in respect of any matters addressed in
Section 3.11), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Credit Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Credit
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.


(c)    Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Swingline Lender, the Issuing Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Swingline Lender, the Issuing Lender or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Swingline Lender or the Issuing Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Swingline Lender or Issuing
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 3.14.


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Credit Party shall assert, and each Credit Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.


(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Issuing Lender and the Swingline Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


11.6    Amendments, Waivers and Consents.


Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrower nor may Collateral be released except as specifically provided herein
or in the Security Documents or in accordance with the provisions of this
Section, provided, however, that:


(a)    without the consent of each Lender affected thereby, neither this Credit
Agreement nor any other Credit Document may be amended to


(i)    extend the final maturity of any Loan, or any portion thereof, or extend
the final maturity of any reimbursement obligation, or any portion thereof,
arising from drawings under Letters of Credit,


(ii)    reduce the rate or extend the time of payment of interest (other than as
a result of waiving the applicability of any post-default increase in interest
rates) thereon or Fees hereunder,


(iii)    reduce or waive the principal amount of any Loan, or any portion
thereof, or reduce or waive the principal amount of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit,


(iv)    increase the Commitment of a Lender over the amount thereof in effect
(it being understood and agreed that a waiver of any Default or Event of Default
or mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender),


(v)    release the Borrower or, except as the result of or in connection with a
dissolution, merger or disposition of a Credit Party permitted under Section
8.4, release any Credit Party or all or substantially all of the other
Guarantors from its or their obligations under the Credit Documents,


(vi)    release all or substantially all of the value of the Collateral without
the written consent of all of the Lenders; provided that the Administrative
Agent may release any Collateral permitted to be released pursuant to the terms
of this Agreement or the Security Documents,


(vii)    amend, modify or waive any provision of this Section 11.6 or Section
3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 9.1(a), 11.2, 11.3, 11.5
or 11.9,


(viii)    reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders, or


(ix)    consent to the assignment or transfer by the Borrower, any Credit Party
or all or substantially all of the other Guarantors of any of its or their
rights and obligations under (or in respect of) the Credit Documents except as
permitted thereby; or


(x)    subordinate any of the Obligations to any other Indebtedness of the
Borrower or its Subsidiaries;


(b)    without the consent of the Administrative Agent, no provision of Section
10 may be amended; and


(c)    without the consent of the Issuing Lender, no provision of Section
2.1(b), 2.2(a)(ii) or 2.6 may be amended.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.


11.7    Counterparts.


This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.


11.8    Headings.


The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.


11.9    Survival.


(a)    All indemnities set forth herein, including, without limitation, in
Section 2.6(d), 3.11, 3.12, 10.5 or 11.5 shall survive the execution and
delivery of this Credit Agreement, the making of the Loans, the issuance of the
Letters of Credit, the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
and this Credit Agreement, and all representations and warranties made by the
Credit Parties herein shall survive delivery of the Notes and the making of the
Loans hereunder.


(b)    All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.10    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.


(a)    This Agreement and the other Credit Documents and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Credit Document
(except, as to any other Credit Document, as expressly set forth therein) and
the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.


(b)    The Borrower and each other Credit Party irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Credit Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(c)    The Borrower and each other Credit Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Lender, the
Swingline Lender, or any Related Party of the foregoing in any way relating to
this Agreement or any other Credit Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender, any Issuing Lender or the Swingline Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.


(d)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 11.1. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Law.


(e)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


11.11    Severability.


If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


11.12    Entirety.


This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.


11.13    Binding Effect; Termination.


(a)    This Credit Agreement shall become effective at such time on or after the
Closing Date when it shall have been executed by each Credit Party and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of each Credit Party, the Administrative Agent and each
Lender and their respective successors and assigns.


(b)    The term of this Credit Agreement shall be until no Loans, LOC
Obligations or any other amounts payable hereunder or under any of the other
Credit Documents shall remain outstanding, no Letters of Credit shall be
outstanding, all of the Commitments shall have expired or been terminated and
this Credit Agreement has been terminated.


11.14    Confidentiality.


Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to a written
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Credit Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.


For purposes of this Section, “Information” means all information received from
a Credit Party or any Subsidiary relating to the Credit Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by such Credit
Party or any Subsidiary, provided that, in the case of information received from
a Credit Party or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning a Credit Party or a Subsidiary, as the case may be, (b)
it has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.


Notwithstanding anything contained herein to the contrary, the Borrower agrees
that, each Arranger may, at its own expense, place advertisements in financial
and other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as such Arranger
may choose, and circulate similar promotional materials, after the Closing Date,
in the form of a “tombstone” or otherwise, containing information customarily
included in such advertisements and materials, including (i) the names of the
Borrower and its Subsidiaries, (ii) such Arranger’s and its affiliates’ titles
and roles in connection with the Commitments, and (iii) the amount, type and
closing date of the Commitments.


11.15    [Reserved].


    
11.16    Conflict.


To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.


11.17    USA PATRIOT Act Notice.


Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
respective Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act. The Credit Parties will provide any information reasonably
requested pursuant to this Section 11.17 to each Lender and to the
Administrative Agent.




11.18    Replacement of Lenders.


If (i) any Lender requests compensation under Sections 3.6, 3.9 or 3.12, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.11,
(iii) a Lender (a “Non-Consenting Lender”) does not consent to a proposed
change, waiver, discharge or termination with respect to any Credit Document
that has been approved by the Required Lenders as provided in Section 11.6 but
requires unanimous consent of all Lenders or all Lenders directly affected
thereby (as applicable), (iv) any Lender is a Non-Extending Lender or (v) any
Lender is a Defaulting Lender (or would be a Defaulting Lender but for the
delivery by such Lender of the written notice described in clause (a) of the
definition of “Defaulting Lender” unless such notices have been delivered by the
Required Lenders), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.3), all of its
interests, rights and obligations under this Credit Agreement and the related
Credit Documents to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:


(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.3;


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LOC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.12) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.12 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
lender, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in LOC Obligations and Swingline Loans pursuant to this Section
11.18 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.19    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent, the Arrangers and the Book Manager are arm’s-length
commercial transactions between the Credit Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Book Manager, on the other hand, (B) each of the Credit Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of the Credit Parties is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, each Arranger and the Book Manager each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Credit Parties or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent nor any Arranger
nor the Book Manager has any obligation to the Credit Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent, the Arrangers, the Book Manager
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
respective Affiliates, and neither the Administrative Agent nor any Arranger nor
the Book Manager has any obligation to disclose any of such interests to the
Credit Parties and their respective Affiliates. To the fullest extent permitted
by Law, each of the Credit Parties hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers and the Book Manager
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


    


11.20    EEA Financial Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Signature Pages to Follow]



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.




BORROWER:                CREE, INC.,
a North Carolina corporation


By:                    
Name:
Title:


GUARANTORS:                E-CONOLIGHT LLC,
a Delaware limited liability company


By:                    
Name:
Title:








                        

ADMINISTRATIVE AGENT:        WELLS FARGO BANK, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent, Issuing Lender, Swingline Lender and as
a Lender


By:                    
Name:
Title:




LENDERS                [_______________________],
in its capacity as a Lender


By:                    
Name:
Title:
















































































    


1

